Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 1 of 80 Page ID #:817




      EXHIBIT 32
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 2 of 80 Page ID #:818
    Translation from German to English                                                                        page 1 of 9


                                                                                             [handwritten: 20/42-15]
                                                                                     RECEIVED ON 25 AUGUST 2020
                                                    [National Emblem]
                                             PRINCIPALITY OF LIECHTENSTEIN

                           PRINCELY COURT
              OF LIECHTENSTEIN (FÜRSTLICHES LANDGERICHT)

                                                                                   Please mention file no. in all submissions
                                                                                                            07 HG. 2020.112
                                                                                                              Ref. no. (ON) 9

                                                     ORDER

                                                Legal Matter
    Applicant:                                 Stephan Egiazaryan,
                                               REDACTED                                        Moskva,
                                               Russia REDACTED
                                               represented by Walser Rechtsanwälte AG,
                                               Lettstrasse 37, P.O. Box 580, 9490 Vaduz


    Respondent:                      1st       Mag. Rudolf Schächle, born on
                                              REDACTED
                                                         1968, REDACTED                            Vaduz


    Respondent:                      2nd Mag. iur. Raphael Näscher, born on
                                             REDACTED    1977, REDACTED                            Vaduz
                                               represented by Wohlwend Näscher
                                               Schächle Rechtsanwälte AG,
                                               Pflugstrasse 16, P.O.Box 635, 9490 Vaduz


    Further Party:                             Vitaly Ivanovich Smagin
                                               represented by Advocatur Seeger, Frick &
                                               Partner AG, 9494 Schaan


    For:                             Supervision of a trust
                                     (amount in litigation: CHF 30,000.00)


    1.     Pursuant to Art. 8 par. 4 of the Attorneys’ Tariff Act
           (Rechtsanwaltstarifgesetz, RATG) the assessment basis is established
           with an amount of CHF 500,000.00.


    2.     The application with the following contents
                    SPANIAGASSE 1 · 9490 VADUZ · TELEPHONE +423 - 236 61 11 · TELEFAX +423 - 236 65 39
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 3 of 80 Page ID #:819
    Translation from German to English                                          page 2 of 9


                                            Page 2
           1.      If it pleases the Court, the Princely Court of Liechtenstein may –
                   based on the objective notification having regard to Art 929 par. 3 of
                   the Persons’ and Companies’ Act (Personen- und Gesellschaftsrecht,
                   PRG) take the appropriate measures in the framework of a
                   supervisory proceedings to ensure that no over-utilization exceeding
                   the purposes of the enforcement proceedings under 08 EX.2016.5802
                   and no other damage to the assets of the ALPHA Trust occurs, not
                   only but particularly by:


                   a) the dismissal of Mr. Mag. iur. Rudolf Schächle and Mr. Mag. iur.
                   Raphael Näscher from their function as trustees of the ALPHA Trust
                   and instead appointing neutral persons as new trustees.


                   in eventu:


                   b) the appointment of a neutral third trustee for the ALPHA Trust.


           2.      If it pleases the Court, the Princely Court of Lichtenstein may -until
                   the conclusion of the supervisory proceedings to be initiated – in any
                   case prohibit Mr. Mag. iur. Rudolf Schächle and Mr. Mag. iur. Raphael
                   Näscher by way of preliminary injunction (“einstweilige Verfügung”)
                   from performing acts as trustees for the ALPHA Trust, which directly
                   or indirectly go beyond the purpose of collecting the claim within the
                   meaning of the proceedings under 08 EX.2016.5802. In particular, if it
                   pleases the Court, the Princely Court of Liechtenstein may prohibit
                   Mr. Mag. iur. Rudolf Schächle and Mr. Mag. iur. Raphael Näscher from
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 4 of 80 Page ID #:820
    Translation from German to English                                           page 3 of 9


                                            Page 3


                   transferring the assets of the Trust from the Compagnie Monégasque
                   de Banque to another banking institution via the directors of
                   Savannah Advisors lnc, Nevis.


             3.    If it pleases the Court, the Princely Court of Liechtenstein also may
                   immediately revert the actions of Mr. Mag. iur. Rudolf Schächle and
                   Mr. Mag. iur. Raphael Näscher performed as trustees of the ALPHA
                   Trust, which go beyond the purpose of the collection of the claim
                   within the meaning of the proceedings under 08 EX.2016.5802,
                   namely the recognition of Mrs. Natalia Tsaglolva as a beneficiary of
                   the ALPHA Trust, the appointment of new directors of Savannah
                   Advisors lnc, Nevis, as well as the dismissal of Alpenrose Wealth
                   Management AG as asset manager of the ALPHA Trust.



    is rejected.


    3.    The Applicant is liable to reimburse the costs of litigation determined
          with an amount of CHF 7,374.05 (including CHF 527.21 of VAT) within
          four weeks to the Respondents to the attention of their representative
          and to reimburse the costs of litigation determined with an amount of
          CHF 6,224.40 to the Further Party to the attention of their
          representative.


    4.    An ex officio proceeding is not initiated.


                                         Grounds

    With the notification received on 05-08-2020, ref. no. (ON 1), the Applicant
    requested as can be seen from the award. For justification purposes, he brought
    forward as follows:
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 5 of 80 Page ID #:821
    Translation from German to English                               page 4 of 9


    [OMISSIS: Page 4 to Page 65]
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 6 of 80 Page ID #:822
    Translation from German to English                                           page 5 of 9


                                           Page 66


    The fact that the Respondents have made dispositions in connection with
    beneficiaries does not follow from the letter of Mrs. Tsaglolva's legal
    representatives, especially since the reference to the status of beneficiary
    probably refers to the Instrument of Nomination dated 03-07-2015, by which the
    then trustee CTX Treuhand AG as well as the protector Ashot Egiazaryan
    appointed his wife (Mrs. Tsaglolva) as beneficiary [Enclosure 1.12]. There is no
    evidence at all that the Respondents have made any disposals in connection with
    beneficiaries.


    The following results thereout from a legal point of view:


    A trust under Liechtenstein law is - as the representative of the Further Party
    correctly explained - a legal relationship between persons which, unlike stock
    corporations or foundations, has no legal personality of its own and can only be
    entitled and obliged by its trustee (as a natural or legal person). Due to the
    publicity required for the creation of lien rights, the CTX (as trustee at the time of
    the issuance of the authorization of enforcement (“Exekutionsbewilligung”)) was
    therefore to be included in the award.

    It may also be deemed known that when claims are asserted against a trust, the
    designation of the parties must not be the trust name, but "Trustee of the Trust
    X". Mentioning the CTX in the award did therefore not mean a fixation on CTX,
    but only the correct designation of the trust relationship subject to seizure at that
    time. The Court does not understand how one can come to the conclusion that
    the authorization of enforcement had expired with the dismissal of the CTX and
    that the Respondents had not effectively become trustees. There is nothing to
    add to the detailed explanations given by the representative of the Further Party
    in this regard.
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 7 of 80 Page ID #:823
    Translation from German to English                                                              page 6 of 9


                                                    Page 67


    By order of the Princely Court of Liechtenstein of 02-03-2020 under 08
    EX.2016.5802, all - already seized - rights of Ashot Egiazaryan as trustor,
    protector and beneficiary were transferred to Mr. Smagin. As a result, he lacked
    the authority to appoint new trustees and to appoint the Applicant with Instrument
    of Appointment dated 31-03-20 as beneficiary. Irrespective of the fact that a
    discretionary beneficiary does not have the right to file an application under Art
    929 of the Persons’ and Companies’ Act (PGR), the Applicant is not a
    discretionary beneficiary. Therefore, he is not an interested party to the
    proceedings; that is why his applications had to be rejected.


    In addition, it could not be established that the Respondents had made
    dispositions in connection with beneficiaries. A possible breach of duty can
    therefore not result therefrom. Based on the Instrument of Nomination dated 03-
    07-2015, by which the then trustee CTX Treuhand AG as well as the protector
    Ashot Egiazaryan appointed his wife (Mrs. Tsaglolva) as beneficiary, the
    Respondents could also not be required to contest her status as beneficiary.


    The asset management was changed by Savannah Advisors lnc. among other
    reasons because same1 did not recognize the new directors and did not
    cooperate with them. This is an understandable and unobjectionable reason.
    Since the change was made by Savannah Advisors lnc. and not by the trustees,
    this alone cannot therefore be a reason for a breach of duty by the trustees.


    However, even if the trustees had made the change, this is within the normal
    scope of discretion of a trustee, in particular when changing from an asset
    manager who does not have a license of the Financial Market Authority to one
    who does have same.




    1
      Translator’s Note: The German text says “weil diese die neuen Direktoren nicht anerkannten”. The pronoun
    „diese“ (engl. same) is grammatically ambiguous and could – from a grammatical point of view - refer to
    “Savannah Advisors Inc” and/or “Vermögensverwaltung”. Given the context, it might rather refer to
    “Vermögensverwaltung” (engl. asset management), since the Savannah cannot recognize its directors but this
    is done automatically.
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 8 of 80 Page ID #:824
    Translation from German to English                                          page 7 of 9



                                          Page 68


    As far as the attempt to transfer the assets of the trust to Liechtenstein is
    concerned, it is not clear to the Court why this should constitute a breach of duty.
    The trust and the trustees are domiciled in Liechtenstein and it is the good right
    of a trustee to transfer the assets to Liechtenstein as well.


    There are therefore no breaches of duty by the Respondents which would justify
    official action and the opening of supervisory proceedings.



    Regarding the costs:


    Since the Applicant - even if he ultimately only "suggested" measures - thus
    made it necessary for the Respondents to make a statement, as well as for Vitaly
    Smagin, to whom comprehensive rights are granted in relation to the trustees by
    virtue of the realization of the right, he must bear these costs within the meaning
    of Art 78 of the Non-Contentious Litigation Act (Ausserstreitgesetz; AussStrG).


    The Respondents have objected that the amount in dispute of CHF 30'000.00 is
    far too low. An amount of CHF 500'000.00 should be taken as a basis.


    The objection of the Respondents is justified. As can be seen from the pleading,
    the issue at stake is the control and the right of disposal over trust assets in the
    three-digit million range. Given this starting point, even CHF 500'000.00 as a
    basis of assessment is a moderate approach. According to Art 8 par. 4 of the
    Attorneys’ Tariff Act (Rechtsanwaltstarifgesetz, RATG), the assessment basis
    therefore was to be established with CHF 500,000.00.


    Based on this assessment basis, the Respondents and the Further Party are
    therefore entitled to compensation for their counter-statement.
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 9 of 80 Page ID #:825
    Translation from German to English                                            page 8 of 9



                                               Page 69



                                  Princely Court of Liechtenstein
                                         Vaduz, on 24-08-2020
                                     Mag. Stefan Rosenberger
                          Judge of the Princely Court of Liechtenstein


                                                           For the correctness of the copy
                                                                      [Signature: illegible]
                                                                             Tanja Verling



    [Seal: PRINCELY COURT OF LIECHTENSTEIN; national emblem]
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 10 of 80 Page ID
                                  #:826
  Translation from German to English                                                                page 9 of 9


                                                      Page 70


  Instruction on legal remedies


  Against this order, the legal remedy of “Recourse” (Rekurs) may be lodged with
  the Princely Court of Appeal (Fürstliches Obergericht), Vaduz, within the
  unextendable period of 4 weeks from service. The Recourse must be lodged in
  writing in two copies with the Princely Court (Fürstliches Landgericht). The
  Recourse may also be declared orally for the record by parties not represented by
  an attorney. The Recourse must contain the description of the case, the first name,
  surname and address of the Appellant, and a description of the order against which
  it is being appealed. The Recourse must not contain a specific request, but must
  sufficiently indicate the reasons for which the party considers itself to be adversely
  affected by and which other decision it seeks (recourse petition); in case of doubt,
  the order against which a Recourse has been lodged shall be deemed to be
  contested in its entirety.



   In my capacity as a translator for the English and French language, duly
   appointed, commissioned and sworn in by the President of the Regional Court         xjtf ® Wer' P/co
   of Innsbruck, Austria, as well as in my capacity as interpreter and translator
   accredited before the Liechtenstein courts and authorities, I hereby certify that
   the foregoing is a true and complete English translation of the copy submitted
   to me in the German language and was established to my best knowledge and
   belief. The English passages that were already translated in the original
   document were omitted, which was marked with OMISSIS.
   IN WITNESS WHEREOF I have hereunder set my hand and seal

   Innsbruck, on 26-08-2020
                                                                                       e 20 InnsW
                                                                                        °           ^
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page
                                                          Q.O11/42
                                                                of 80   Page ID
                                                                    ' >15
                                  #:827

                                         FClRSTENTUM LIECHTENSTEIN
                                                                                  EINGEGAN6EN AM 2 5, AUG. 2020
                                             FORSTLICHES
                                         LANDGERICHT
                                                                        Aktenzeichen bitte immer anfuhren

                                                                                    07 HG.2020.112
                                                                                             ON 9

                                          BESCHLUSS
                                           Rechtssache

    Antragsteller:                          Stephan Egiazaryan,
                                           REDACTED                          Moskva,
                                            Russia  REDACTED


                                            vertreten durch Walser Rechtsanwalte AG,
                                            Lettstrasse 37, Postfach 580, 9490 Vaduz

    Antragsgegner:                   1 . Mag. iur. Rudolf Schachle, geboren am
                                         REDACTED
                                                 1968, REDACTED         Vaduz

    Antragsgegner:                   2. Mag. iur. Raphael Nascher, geboren am
                                        REDACTED
                                                1977, REDACTED           Vaduz
                                        vertreten durch Wohlwend Nascher
                                        Schachle Rechtsanwalte AG,
                                        Pflugstrasse 16, Postfach 635, 9490 Vaduz

    Weitere Partei:                         Vitaly Ivanovich Smagin
                                            vertreten durch Advocatur Seeger, Frick &
                                            Partner AG, 9494 Schaan

    wegen:                                  Aufsicht uber eine Treuhanderschaft
                                            ( STW. CHF 30'000.00)



       1 . Gemass Art 8 Abs 4 RATG wird die Bemessungsgrundlage mit CHF
           500 * 000.00 festgesetzt.

       2. Der Antrag mit dem folgenden Inhalt




        SPANIAGASSE 1   •   9490 VADUZ    TELEFON   +423 - 236 61 1 1 • TELEFAX + 423   - 236 65 39
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 12 of 80 Page ID
                                  #:828
                                          Seite 2




              1 . Das Furstliche Landgericht wolle aufgrund der
                gegenstandlichen Anzeige gestutzt auf Art. 929
                Abs . 3 PGR im Rahmen eines Aufsichtsverfahrens
                die    geeigneten      Massnahmen          setzen,    um    zu
                gewahrleisten, dass keine iiber die Zwecke des
                Exekutionsverfahrens            zu    08      EX .2016.5802
                hinausgehende Uberverwertung und auch keine
                sonstige Schadigung des Vermogens des ALPHA
                Trust eintritt, dies nicht nur aber insbesondere
                durch:


                a) die Enthebung der Herren Mag . iur . Rudolf
                      Schachle und Mag. iur. Raphael Nascher von
                      ihrer Funkfion als Treuhander des ALPHA Trust
                      und   stattdessen     Einsetzung      von      neutralen
                      Personen als neue Treuhander .


                      eventualiter :


                b) die       Bestellung     eines      neutralen        dritten
                      Treuhanders fur den ALPHA Trust.


             2 . Das Furstliche Landgericht wolle jedenfalls bis zum
                Abschluss des einzuleitenden Aufsichtsverfahren
                den Herren Mag. iur. Rudolf Schachle und Mag . iur .
                Raphael      Nascher      per    einstweiliger    Verfugung
                untersagen, Handlungen als Treuhander fur den
                ALPHA Trust zu setzen, welche direkt Oder indirekt
                iiber den Zweck der Hereinbringung der Forderung
                im Sinne des Verfahrens zu 08 EX .2016.5802
                hinausgehen. Insbesondere wolle das Landgericht
                den Herren Mag. iur . Rudolf Schachle und Mag . iur.
                Raphael Nascher untersagen, via die Direkforen
                der Savannah Advisors Inc ., Nevis, das Vermogen
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 13 of 80 Page ID
                                  #:829
                                         Seite 3




                 des Trusts von der Compagnie Monegasque de
                 Banque auf ein anderes Bankinstitut zu ubertragen        .
              3. Das Furstliche Landgericht wo lie zudem die von
                                   . .
                 den Herren Mag iur Rudolf Schachle und Mag. iur              .
                 Raphael Nascher als Treuhander des ALPHA Trust
                 gesetzten Handlungen, welche uber den Zweck
                 der Hereinbringung der Forderung im Sinne des
                 Verfahrens   zu   08    EX .2016.5802    hinausgehen,
                 namentlich die Anerkennung von Frau             Natalia
                 Tsaglolva als Begiinstigte des ALPHA Trust, die
                 Bestellung von neuen Direktoren der Savannah
                 Advisors Inc., Nevis, sowie die Abberufung der
                 Alpenrose    Wealth       Management           AG       als
                 Vermogensverwalterin         des       ALPHA        Trusts ,
                 unverzuglich ruckgangig machen     .
          wird zuruckgewiesen.

       3. Der Antragsteller ist schuldig, binnen vier Wochen den
          Antragsgegnern zu Handen deren Vertreter die mit CHF 7‘374.05
          bestimmten Prozesskosten (darin CHF 527.21 MwSt) und der
          weiteren Partei zu Handen deren Vertreter die mit CHF 6 ‘224.40
          bestimmten Prozesskosten zu ersetzen.

       4. Ein amtswegiges Verfahren wird nicht eingeleitet.




                               Begrundung


    Mit der am 05.08.2020 eingelangten Anzeige ON 1 begehrte der
    Antragsteller wie aus dem Spruch ersichtlich. Zur Begrundung brachte er
    vor wie folgt:
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 14 of 80 Page ID
                                  #:830
                                               Seite 4




     I.   Parteien


     1.   Der    Anzeiger   Stephan      Egiazaryan,          geboren    am     11.08.1998,     ist
          ErmessensbegOnstigter der in Liechtenstein unter dem Namen                    ((   ALPHA
          Trust)) bestehenden Treuhanderschaft gemass Art. 879 ft. PGR . Der Trust ist
          im    Handelsregister    unter       der     Registernummer         FL-0002-510.771 - 1
          eingetragen.


    2.    Partei eines Ausserstreitverfahrens ist nach Art. 2 Abs. 1 lit. c AussStrG jede
          Person, soweit ihre rechtlich geschutzte Stellung durch die begehrte Oder
          vom Gericht in Aussicht genommene Entscheidung Oder durch eine
          sonstige gerichtliche Tatigkeit unmittelbar beeinflusst wOrde. Die rechtlich
          geschutzte Stellung einer Person wird dann unmittelbar beeinflusst, wenn
          die in Aussicht genommene Entscheidung Oder gerichtliche Tatigkeit
          Rechte oder Pflichten dieser Person andert, ohne dass noch eine andere
          Entscheidung gefallt werden muss.


          Zusatzlich     werden         auch         solche         Partei
                                                                Personen      eines
          Ausserstreitverfahrens, die durch irgendeine andere gerichtliche Tatigkeit
          in ihrer rechtlich geschutzten Stellung unmittelbar beeinflusst werden
          (OGH    03.03.2017,     LES    2017,    66 ) .   Gemass       Rechtsprechung         des
          Staatsgerichtshofs steht Ermessensbegunstigten jederzeit die Moglichkeit
          often, Missstande in der Trustverwaltung beim Gericht anzuzeigen (StGH
          30.06.2015, StGH 2015 / 047 ) . Der Anzeiger ist in seiner Position als
          ErmessensbegOnstigter des ALPHA Trusts sohin zur Einbringung der
          gegenstandlichen Anzeige legitimiert.


   3.     Die belangten Personen zu 1 . sowie zu 2. wurden von Vitaly Smagin am
          09.03 .2020 gestutzt auf den Beschluss des Furstlichen Landgericht vom
          02.03.2020 zu 08 EX .2016.5802 (ON 109 ) als Treuhdnder des ALPHA Trusts
          eingesetzt.


   II .   Sachverhalt
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 15 of 80 Page ID
                                  #:831
                                        Seite 5




    4.   Die Vermogenswerte des ALPHA Trusts sind derzeit Gegenstand diverser
         Gerichtsverfahren     in      Liechtenstein.    Ausgangspunkt       dieser
         Verfahrenseinleitungen ist ein Schiedsspruch des London Court of
         International Arbitration vom 11.11 .2014, in welchem Ashot Egiazaryan zur
         Bezahlung eines Betrages in Hohe von rund USD 92.5 Mio. an Vitaly
         Smagin angehalten wurde.


         Zur Durchsetzung dieser Forderung - und nur dafOr - wurden im Verfahren
         zu 08 EX.2016.5802 mit Exekutionsbewilligung vom 21.11 .2016 (ON 3 ) die
         Ashot Egiazaryan in seiner Eigenschaft als Treugeber, Protektor und
         Begunstigter des ALPHA Trusts gegenuber der CTX Treuhand AG als
         Treuhanderin   des    ALPHA    Trusts    zustehenden   und     nachfolgend
         aufgezahlten Gesamtrechte gepfandet:


         a)   das Recht auf Erhalt von Zahlungen und Zuwendungen aller Art aus
              dem Treugut;
         b)   das Recht zur Bestellung und Abberufung der Treuhander des ALPHA
              Trusts;
         c)   das Recht des Treuhanders zur Beendigung des ALPHA Trusts;
         d)   das Recht des Treuhanders zur Bestellung der Begunstigten des
              ALPHA Trusts;
         ej   das Recht des Treuhanders zur Anderung der Treuhandurkunden des
              ALPHA Trusts;
         f)      das Recht des Treuhanders zur Delegation samtlicher Rechte des
              Treuhanders einschliesslich seiner Ermessensbefugnisse;
         9)   das Recht des Treuhanders zur Ausubung samtlicher Rechte der in
              der First Schedule der Declaration of Trust festgelegten Rechte;
              sowie
         h)   die Rechte als Vermogensverwalter des Trusts.


         Gegen diesen Pfandungsbeschluss erhoben sowohl Vitaly Smagin als
         auch Ashot Egiazaryan Rekurs an das Obergericht und es wurde mit
         Beschluss vom 03.08 .2017 beiden Rekursen im Sinne einer Abweisung der
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 16 of 80 Page ID
                                  #:832
                                                Seite 6




         Exekutionsanfrage       Folge         gegeben.      Dem   hiergegen     erhobenen
         Revisionsrekurs von Vitaly Smagin wurde mil Beschluss des Obersten
         Gerichtshofs vom 07.09.2018 (ON 72 zu 08 EX.2016.5802 ) Folge gegeben,
         die angefochtene Entscheidung des Obergerichts aufgehoben und der
         Beschluss des Erstgerichfs vom 21.11 .2016 (ON 3 ) wiederhergestellt . Den
         hiergegen erhobenen Individualbeschwerden an den Staatsgerichtshof
         wurde mit Urteilen vom 29.10.2019 keine Folge gegeben.


         Mil Schriftsatzen vom 24.07.2017 sowie 11.02.2020 stellte Vitaly Smagin
         ( sodann ) einen Verwertungsantrag und das Landgericht bewilligte mit
         Beschluss vom 02.03.2020 (ON 109 ) die Verwertung der obgenannten
         Gesamtrechte. Hiergegen erhob Ashot Egiazaryan mit Schriftsatz vom
         23.03.2020 Rekurs an das Obergericht. Das hierdurch eingeleitete
         Rekursverfahren ist nach wie vor hangig.


    5.   Obwohl sich die obgenannte Exekutionsbewilligung vom 21.11 .2016 ( ON
         3 ) explizit auf die Pfandung der der verpflichteten Partei als Treugeber,
         Protektor und Begunstigter zustehenden Rechte «gegenuber der CTX
         Treuhand Aktiengesellschaft als Treuhanderin des Alpha Trust )) bezieht, hat
         Vitaly Smagin mit Beschluss vom 09.03.2020 die CTX Treuhand AG als
         Treuhanderin abberufen und die beiden belangten Personen Mag . iur .
         Rudolf Schachle und Mag . iur. Raphael Nascher als nunmehrige
         Treuhander des ALPHA Trusts eingesetzt.


         In Wahrung seiner Pflichten als Protektor des ALPHA Trusts ernannte Ashot
         Egiazaryan gestutzt auf die ((Declaration of Trust vom 27.05.2015» sowie
         das ((Instrument of Appointment of Additional Trustees vom 31.03 .2020»
         Natalia Dozortseva als Treuhanderin fur den ALPHA Trust. Am 23.04 .2020
         wurde sie als Treuhanderin des                   ALPHA Trusts   ins Handelsregister
         eingetragen. Mit Verfugung vom 27.04.2020 hat das Amt fur Justiz den
         genannten     Eintrag     nachtraglich           abgewiesen.    Hiergegen   wurde
         Vorstellung an das Amt fur Justiz bzw . die Beschwerde an die
         Beschwerdekommission            fur     Verwaltungsangelegenheiten        erhoben.
         Zwischenzeitlich wurde zudem Frau Murielle Jouniaux zur Treuhanderin
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 17 of 80 Page ID
                                  #:833
                                                Seite 7




         bestellt. Die Angelegenheif isf bis zum heutigen Zeifpunkt nach wie vor
         rechtsanhangig .


         Derzeit    isf    daher     ungeachtet         der     obigen   Ausfuhrungen        davon
         auszugehen, doss die von Vitaly Smagin bestellten Treuhander Mag iur .
         Rudolf Schachle sowie Mag . iur . Raphael Nascher die belangten
         Personen der gegenstandlichen Anzeige sind, zumal sie tatsachlich ihre
         Funktionen als Treuhander des ALPHA Trust wahrnehmen, dabei aber uber
         den Zweck des Verfahrens zu 08 EX.2016.5802 hinausschiessen und ihre
         Kompetenzen Oberschreiten, was nachfolgend dargelegt wird.


    6.   Mit Klage vom 09.03.2016 hat Vitaly Smagin zur Durchsetzung seines
         Anspruches be/m Landgericht im Verfahren zu 04 CG.20 I 6.115 bzw. neu
         04 CG.2019.5 eine Glaubigeranfechtungsklage gegen die CTX Treuhand
         AG als vormalige Treuhanderin des Alpha Trust eingereicht, wobei ansfelle
         der CTX Treuhand AG zwischenzeitlich die belangten Personen Mag. iur .
         Rudolf Schachle und Mag . iur. Raphael Nascher als beklagte Parteien in
         den Prozess eingetrefen sind ( Beschluss Landgericht vom 09.04.2020, ON
         121 zu 04 CG.2019.5 ) . Ashot Egiazaryan ( als Settlor und Protekfor ) und der
         Anzeiger ( als Begunstigter ) sowie in der Folge auch Natalia Dzortseva und
         Murielle Jouniaux ( als neu bestellte Treuhanderinnen ) haben sich diesem
         Verfahren als Nebenintervenienten beigeschlossen. Im Verfahren zu 04
         CG .2019.5       ist   derzeit   die   Frage         der   aktorischen    Kaution    be / m
         Staatsgerichtshof anhangig .


         Im Verfahren zu 04 CG.2019.5 macht Vitaly Smagin zur Hereinbringung
         seiner Anspruche aus dem Schiedsurteil gegen Ashot Egiazaryan
         gegenuber          dem      APLHA      Trust     einerseits     einen     ( umgekehrten )
         Haftungsdurchgriff        geltend      und andererseits eine Anfechtung der
         seinerzeitigen Vermogensubertragung auf den Trust. Diese Klage wurde
         parallel    zum        Anfrag    auf   Exekutionsbewilligung        (08    EX .2016.5802 )
         eingereicht. Offenbar ging Vitaly Smagin seinerzeit ( zu Rechf ) davon aus,
         dass ein umgekehrter Haftungsdurchgriff auf das Trustvermogen fur
         personliche Verbindlichkeiten von Ashot Egiazaryan nur in einem
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 18 of 80 Page ID
                                  #:834
                                                 Seite 8




           separaten Zivilverfahren erfolgen kann, in dem der ALPHA Trust bzw .
           dessen    Treuhander           auch    selbst   Partei    sind .   Letzteres      ist   im
           Exekutionsverfahren zu 08 EX.2016.5802 gerade nicht der Fall ; verpflichtete
           Partei ist dort ( nur ) Ashot Egiazaryan.


   III .   Pflichtverletzung der Treuhander


    7.     Aufgrund dieser - dem Anzeiger unvollstandig bekannten                    -    Sachlage
           ergibt sich, dass in verschiedenen Verfahren rund um den ALPHA Trust
           diverse Rechts- bzw . Vorfragen nicht geklart sind. So unter anderem die
           Frage, welche Personen derzeit effektiv rechtmassig als Treuhander des
           ALPHA Trust bestellt worden sind.


           Angesichts dieser Situation richtet sich die gegenstandliche Anzeige
           jedenfalls gegen die von Vitaly Smagin bestellten Treuhander Mag. iur.
           Rudolf Schachle sow /'e Mag. iur. Raphael Nascher, die zwischenzeitlich fur
           den Trust effektiv Rechtshandlungen vorgenommen haben.


    8.     Die grundsatzliche Aufgabe eines Treuhanders (Trustees ) besteht darin,
           die Interessen des Trusts und der Begunstigten zu wahren und gemass
           diesen zu handeln. Im Verfahren zu 08 EX .2016.5802 wurden die
           Treuhander Mag. iur. Rudolf Schachle und Mag . iur. Raphael Nascher
           allerdings lediglich zum Zweck der Sicherung der Betragsforderung von
           Vitaly   Smagin     in     Hohe       von   rund   USD      92.5   Mio.       eingesetzt .
           Daruberhinausgehende Aufgaben und Funktionen kommen diesen im
           gegenstandlichen Fall nicht zu.


           So halt auch das Landgericht in seinem Beschluss vom 21.04 .2020 ( ON 125
           zu 08 EX .2016.5802 ) ausdrOcklich folgendes test :


           «Einzig noch die Gefahr, dass die neuen Treuhander bzw. der
           Rekursgegner sich das gesamte Treugut ( und nicht nur Treugut in Hohe
           der gegenstandlichen Forderung ) auszahlen wurden, wird geltend
           gemacht.      Dem        ist    zu    erwidern,    dass      die    gegenstandliche
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 19 of 80 Page ID
                                  #:835
                                          Seite 9




         Exekutionsbewilligung nur zur Hereinbringung einer konkrefen Forderung
         bewilligt worden ist und demgemass auch Verwertungshandlungen nur
         bis zur Hohe dieser Forderung zulassig sind.»


         Wie sohin selbst das Landgericht ausfuhrt, ist evident dass sich die
         Flandlungen der belangten Personen als eingesetzte Treuhander
         jedenfalls auf den in der Exekutionsbewilligung beschlossenen Umfang zu
         beschranken haben und keinerlei Vorkehrungen daruber hinaus getroffen
         werden durfen, widrigenfalls dies jedenfalls eine Flaftung der Treuhander
         gegenuber dem Trust zur Folge hatte. Uber die Exekutionsbewilligung
         hinaus gehende Verwertungshandlungen sind unzulassig.


    9.   Wie dem Anzeiger nun aber bekannt geworden ist, beschranken sich die
         Handlungen der von Vitaly Smagin eingesetzten Treuhander Mag . iur .
         Rudolf Schachle und Mag. iur. Raphael Nascher nicht auf deren
         eigentliche      Funktion,       sondern         haben      diese      vielmehr
         daruberhinausgehende Rechtshandlungen zu Lasten des ALPHA Trusts
         gesetzt.


         So haben die belangten Personen zu I . und 2. bereits Besprechungen mit
         der    rechtsfreundlichen    Vertreterin   der    (Noch- ) Ehefrau   von   Ashot
         Egiazaryan zur Klarung der gegenstandlichen Situation gefuhrt . Die
         Rechtsvertreterin von Natalia Tsaglolva ( ( Noch- ) Ehefrau von Ashot
         Egiazaryan ) halt hierzu in ihrem Schreiben an die Herren Schachle und
         Nascher vom 18.06.2020 fest : (( Als Ergebnis der Besprechung erlaube ich
         mir festzuhalten, dass die Begunstigtenstellung unserer Mandantin
         [ gemeint Natalia Tsaglolva] gegenuber dem Alpha Trust unstrittia
         [ Hervorhebung durch den Verfasser ] ist.»


         Nach       Angaben   ihrer   Rechtsvertreterin    stunden   Natalia Tsaglolva
         geldwerte     Anspruche gegenuber          Ashot Egiazaryan in Hohe von
         zumindest USD 10 Mio. zu. Der genaue Betrag wurde derzeit vor den
         kalifornischen Gerichten geklart werden.
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 20 of 80 Page ID
                                  #:836
                                             Seite 10




          Mit Anerkennung von Natalia Tsaglolva als Begunstigte des ALPHA Trusts
          besteht sohin die erhohte Gefahr von Ausschuttungen zu deren Gunsten
          und folglich zu Lasten des Anzeigers, dessen BegOnstigtenstellung
          gegenuber dem ALPHA Trust - im Gegensatz zu jener von Natalia
          Tsaglolva - tatsachlich unbestritten ist.


          Weder die Anerkennung von Natalia Tsaglolva als Begunstigte des ALPHA
          Trust noch eine offenkundig drohende Vornahme von Ausschuttungen an
          sie sind jedoch Gegenstand des inlandischen Exekutionsverfahrens zu 08
          EX .2016.5802 und auch nicht gemass Beschluss des Landgerichts vom
          21.04 .2020   ( ON   125      zu    08   EX.2016.5802 ]   vom      Umfang       der
          Exekutionsbewilligung umfasst. Die belangten Personen zu 1 . und 2 .
          nehmen hier somit also offensichtlich Rechtshandlungen zu Lasten des
          Trusts bzw . der Beteiligten vor , zu welchen die im luge des Verfahrens zu
          08 EX .2016.5802 quasi interimistisch eingesetzten belangten Personen vom
          Landgericht nicht ermachtigt sind . Solche Handlungen gehen jedenfalls
          uber die Hereinbringung einer konkreten Forderung von Vitaly Smagin
          weit hinaus. Es liegt damit eine Schadigung des sonstigen und von der
          Forderung     Smagins      nicht   betroffenen Trustvermogens       und     damit
          einhergehend eine KompetenzOberschreitung sowie Pflichtverletzung
          seitens der belangten Personen vor.


          Damit ist nunmehr aber auch eindeutig belegt dass eben sehr wohl die
          Gefahr von uberschiessenden Handlungen der von Smagin bestellten
          Treuhander bzw . die Gefahr einer Oberverwertung besteht. Dies entgegen
          der seinerzeitigen Auffassung des Landgerichts in seinem Beschluss vom
          21.04.2020 zu 08 EX .2016.5802 (ON 125 ) .


    10.   In diesem Zusammenhang sei zudem erneut darauf hingewiesen, dass
          nach    wie    vor   die     zenfrale    Frage   ungeklart   ist   ob     der    im
          Exekutionsverfahren zu 08 EX .2016.5802 und ohne Beteiligung des ALPHA
          Trusts «en passant )) vorgenommene Haftungsdurchgriff auf eben diesen
          uberhaupt zulassig ist. Dies wird vom Anzeiger bestritten.
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 21 of 80 Page ID
                                  #:837
                                          Seite 11




           Der Ansicht, dass es zur Klarung der Frage des Haftungsdurchgriffs eines
           eigens dafur vorgesehenen Zivilverfahrens bedarf , war offensichtlich auch
           die Rechtsvertreterin von Vitaly Smagin, welche bereits mit Datum vom
           09.03.2016 - also parallel zur Einleitung des Exekutionsverfahrens - eine
           solche Zivilklage zum Aktenzeichen 04 CG .2016.115 bzw . neu 04
           CG .2019.5 zur Klarung dieser Frage eingereicht hat (s. dazu vorne Ziff. 6 ) .
           Als Beklagte wurde dabei die CTX Treuhand AG als (vormalige)
           Treuhanderin des ALPHA Trusts aufgefOhrt. Es ist daher evident, dass auch
           die Rechtsvertreterin von Vitaly Smagin der Auffassung ist, dass es zur
           Klarung der Frage eines Haftungsdurchgriffs auf das Trustvermogen fur
           personliche Schulden von Ashot Egiazaryan auch der Beteiligung des
           Trusts bedarf und der im Exekutionsverfahren bewilligte Durchgriff zur
           Vornahme von Ausschuttungen an Vitaly Smagin jedenfalls nicht
           ausreichend ist.


    11 .   Die belangten Personen haben als Treuhander des ALPHA Trust eine
           weitere ( zur Hereinbringung der Forderung von Smagin unnotige )
           KompetenzOberschreitung       begangen, indem sie nachweislich den
           jahrelangen Vermogensverwalter des ALPHA Trusts, die Alpenrose Wealth
           Management AG, abgesetzt haben. Zudem haben die belangten
           Personen    eigenmachtig      die   Abdisponierung      der   gesamten      (!)
           Vermogenswerte des Trusts vom Konto be / der Compagnie Monegasque
           de Banque veranlasst. Dieses Konto wird zwar im Namen der Savannah
           Advisors Inc ., einer Gesellschaft mit Sitz auf der Insel Nevis, gehalten.
           Allerdings halt der ALPHA Trust 100% der Aktien an der Savannah. Das
           Kontoguthaben betragt laut Klage von Vitaly Smagin ( zu 04 CG.2016.115
           bzw. neu 04 CG .2019.5 ) rund USD 188 Mio. und somit einen die Forderung
           von Smagin weit ubersteigenden Betrag .


           Es ist nicht ersichtlich, weshalb die Abberufung des Vermogensverwalters
           des Trust-Vermogens zum beschrankten Zweck der Hereinbringung einer
           konkreten Forderung von Vitaly Smagin notwendig sein sollte. Einem
           Vermogensverwalter kommt von vornherein kein Zugriffsrecht auf das
           Vermogen zu, sondern eben nur ein Verwaltungsrecht. Zudem besteht
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 22 of 80 Page ID
                                  #:838
                                      Seite 12




        durch die Abberufung der bisherigen, ausserst erfolgreich arbeitenden
        Vermogensverwalter die Gefahr fur das gesamte Trustvermogen, dass
        dieses auch uber die konkrete Forderung des Herrn Smagin hinaus
        mangels professioneller Verwaltung erheblichen Schaden erleidet. Diese
        Gefahr besfeht umso mehr, als sich die Finanzmarkte seif Monafen in
        einem ausserst kritischen Umfeld befinden. Durch die Handlungen der
        belangten Personen erleidet der ALPHA Trust und sein Vermogen einen
        nachhaltigen Schaden.


        Der bis anhin amtende Vermogensverwalter wurde sodann durch
        Beschluss der belangten Personen durch eine - im Interesse des Vitaly
        Smagin liegenden    -   Person ersetzt. Daraufhin wurde die Compagnie
        Monegasque de Banque, bei welcher sich das Konto der Savannah
        Advisors Inc . befindet, von den neuen Direktoren instruiert, die gesamten
        Vermogenswerte des Trusts auf ein Konto einer anderen Bank im Ausland
        zu uberweisen. Mutmasslich handelt es sich dabei um die Kaiser Partner
        Privatbank in Vaduz. Es wird daher offensichtlich versucht, die Gelder des
        Trusts ohne notwendige Ermachtigung aus Monaco abzutransferieren.
        Aber auch diese Handlungen sind jedenfalls nicht vom Umfang der
        Exekutionsbewilligung     gedeckt    und     die   belangten     Personen
        uberschreiten damit ihre Kompetenzen.


        Ferner ist ausdrucklich darauf hinzuweisen, dass auch die Bestellung der
        neuen Direktoren der Savannah         Advisors Inc. rechtlich mehr als
        fragwOrdig ist, weshalb auch der Registered Agent der Gesellschaft,
        namentlich die Prestige Trust Company Ltd ., durch ihren Rechtsvertreter
        mit Schreiben vom 15.07.2020 mitteilen Hess , dass die Ersatzbestellung der
        Direktoren Gegenstand von Rechtsstreitigkeiten ist, so dass das sog .
        Certificate of Incumbency vom 31.03.2020, welches Herrn Silvio Vogt
        sowie das JGT Treuunternehmen reg ., Vaduz, als neue Direktoren
        ausweist, nicht als Grundlage etwa fur Kontozeichnungsrechte benutzt
        werden sollte. Offenkundig wird dies aber getan.
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 23 of 80 Page ID
                                  #:839
                                            Seite 13




    12 .   Zusammenfassend ist daher belegt und diesbezuglich auch Gefahr im
           Verzug, dass die belangten Personen, zum Teil via die unrechtsmassig
           bestellten Direktoren der Savannah Advisors Inc. ( Herr Vogt und JGT
           Treuunfernehmen      reg .) ,   Handlungen    vorgenommen         haben   und
           vornehmen     werden,      welche   zweifelsfrei   durch    den   Iweck   des
           Exekutionsverfahren zu 08 EX .2016.5802, namlich die Hereinbringung einer
           ziffernmassig bestimmten und das Trustvermogen nicht Obersteigenden
           Forderung von Vitaly Smagin, bei Weitem nicht gedeckt sind bzw . Ober
           diesen Zweck hinausgehen. Die einzig und allein fur diesen Zweck
           eingesetzten belangten Personen ( und auch die Direktoren der Savannah
           Advisors Inc.) uberschreiben somit in vielerlei Hinsicht ihre gerichtlich
           festgelegten ( aber noch strittigen ) Kompetenzen. Es besteht dabei die
           unmittelbare Gefahr, dass das gesamte Trustvermogen und damit
           insbesondere auch das nach durchgefuhrter Exekution im freien
           Verfugungsbereich des Trusts verbleibende Trustrestvermogen nachhaltig
           erheblichen Schaden erleidet, wenn das Gericht als Trustaufsichtsgericht
           nicht umgehend alle notwendigen Massnahmen trifft, um diesem Treiben
           der belangten Personen ein Ende zu setzen. Hierzu werden von Amtes
           wegen    auch    einstweilige     Massnahmen       nach    pflichtgebundenem
           Ermessen des Landgerichts unumganglich sein.



    IV .   Aufsichtsverfahren


    13 .   Kommt ein Treuhander seinen Pflichten nicht nach , so kann das
           Landgericht auf Grund einer Anzeige eines Treuhanders oder eines
           Begunstigten oder von Amts wegen nach Anhorung der Beteiligten und
           nach vorheriger Ermahnung, bei wichtigen im Treuhandverhaltnisse selbst
           liegenden Grunden jedoch ohne weiteres, im Ausserstreitverfahren den
           Treuhander seines Amtes entheben und die Bestellung eines anderen
           Treuhanders veranlassen oder einen solchen selbst bestellen, wobei der
           Weiterzug des Entscheides vorbehalten bleibt ( Art. 929 Abs. 3 PGR ).
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 24 of 80 Page ID
                                  #:840
                                         Seite 14




          Dem Anzeiger kommt als Ermessensbegunstigter des Trusts gemass
          Rechtsprechung zwar kein formates Antragsrecht an das Aufsichtsgericht
          gemass Art. 927 Abs. 2 PGR zu (OGH 03.03.2017, LES 2017, 66 ) . Gemass
          Rechtsprechung des Staatsgerichtshofs steht dem Ermessensbegunstigten
          allerdings jederzeit die Moglichkeit often, dem Gericht Missstande bei der
          Trustverwaltung anzuzeigen ( StGH 30.06 .2015, StGH 2015 / 047 ) . Dem
          Anzeiger kommt sohin in seiner Stellung als Ermessensbegunstigter eine
          Legitimation nach Art 929 Abs. 3 PGR zu.


          Wie dargelegt, beschrankt sich die Aufgabe und die Pflicht der
          belangten Personen vorliegend darauf , im Sinne der im Verfahren zu 08
          EX .2016.5802 ergangenen Exekutionsbewilligung die dort festgelegte
          Forderung    des    Vitaly   Smagin        zur   Auszahlung     zu    bringen.
          Verwertungshandlungen,       welche    nicht     mehr     in   diesem      Sinne
          vorgenommen werden und betragsmassig Ober die konkrete Forderung
          von USD 92.5 Mio. hinausgehen, sind auch nach der im Beschluss vom
          21.04.2020, ON     125 zu 08    EX .2016.5802, gedusserten Ansicht des
          Landgerichts nicht zulassig . Indem jedoch bereits die Anerkennung von
          Natalia Tsaglolva als Begunstigte des ALPHA Trusts erfolgte, der
          Vermogensverwalter abberufen wurde und zudem bereits versucht
          wurde, die gesamten Vermogenswerte des Trusts, welche sich derzeit auf
          der   Compagnie     Monegasque        de    Banque      befinden,    auf   eine
          auslandische Bank abzufransferieren, handelten die belangten Personen
          in ihrer Funktion als Treuhander des ALPHA Trusts uber ihre Kompetenzen
          hinaus. Darin liegt eine schwere Pflichtverletzung begrOndet.


    14.   Auch wenn dem Anzeiger kein formelles Antragsrecht zukommt ( s . dazu
          Ziff . 13 ) , so soil die nachfolgende Antragstellung gleichwohl dem
          Landgericht als Vorschlag und Leitfaden bei der Setzung der gebotenen
          Aufsichtsmassnahmen von Amtes wegen dienen.



    Mit am 07.08.2020 ( ON 4) eingegangenem Schriftsatz erganzte der
    Antragsteller seine Anzeige ON 1 wie folgt:
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 25 of 80 Page ID
                                  #:841
                                       Seite 15




    1.   In der Anzeige vom 04.08 .2020 hat der Anzeiger in Punkt III . die
         Pflichtverletzungen der belangten Personen als Treuhander des Alpha
         Trusts dargelegt und insbesondere in lifter 11 . ausgefuhrt, dass die
         belangten Personen als Treuhander des Alpha Trusts versucht haben, das
         gesamte Vermogen des Trusts via die Direktoren der Tochtergesellschaft
         (Savannah Advisors Inc.) vom Konto bei der Compagnie Monegasque de
         Banque auf e /'ne auslandische Bank abzutransferieren.


         Der Anzeiger hat zwischenzeitlich weitere Unterlagen erhalten, welche
         diesen Verdacht untermauern. Dem Anzeiger liegt ein Antrag der
         Direktoren der Savannah Advisors Inc. vom 27.07.2020 vor, wonach diese
         ( als Inhaberin des Kontos Nr. 631.562 ) beim zustandigen Gericht in
         Monaco ( als einstweilige Massnahme ) beantragte, die Compagnie
         Monegasque de Banque unter Strafandrohung von EUR 50W 0.00 pro Tag
         der Verzogerung zu verpflichten, die Vermogenswerte des Alpha Trusts,
         gehalten uber das Konto der Savannah Advisors Inc., Konto Nr. 631.562,
         freizugeben und die Instruktion der Direktoren der Savannah Advisors Inc .
         auf Obertragung dieser Vermogenswerte auf ein Konto Nr. 2507281 bei
         der Kaiser Partner Privatbank durchzufOhren.


    2.   Aus dem Antrag geht hervor, dass die belangten Personen via die
         Direktoren der Savannah Advisors Inc. bereits am 12.05.2020 gegenuber
         der Bank in Monaco die Instruktion erteilten, die Vermogenswerte des
         Trusts auf die Kaiser Partner Privatbank zu ubertragen, sich die Bank aber
         seither aufgrund der laufenden Streitigkeiten und Verfahren zwischen den
         Parteien weigerte, diese Instruktion umzusetzen. Damit ist unter Beweis
         gestellt, dass die betroffenen Personen im gewollten Zusammenwirken mit
         den neu eingesetzten Direktoren der Savannah Advisors Inc ., JGT
         Treuunternehmen reg. und Silvio Vogt, versucht haben, Fakten zu
         schaffen   und    die    Vermogenswerte        des   Trusts   ins   Ausland
         abzutransferieren. Da nicht absehbar ist, wie lange die Bank in Monaco
         diesem Druck standhalten wird, sind aufsichtsrechtliche Massnahmen des
         Landgerichtes unumganglich.
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 26 of 80 Page ID
                                  #:842
                                         Seite 16




    3.   Im Obrigen wird auf die in der Anzeige vom 04.08.2020 gemachten
         Ausfuhrungen und Antrage verwiesen.


    Mit Ausserung vom 20.08.2020 (ON 7) beantragten die Antragsgegner die
    Zuruckweisung bzw. Abweisung der gestellten Antrage und brachten vor
    wie folgt:

    1.   Einleitende Ausfuhrungen


         a) Streitwert


    1.1 . Vorab wird der vom Anzeiger angegebene Streitwert in Hohe von CHF
         30W 0.00 bemangelt und bestritten. Das Trustvermogen des ALPHA TRUST
         betragt rund USD 186 Mio. Die belangten Personen haben als Treuhander
         des ALPHA TRUST, deren Enthebung der Anzeiger nunmehr wunscht, somit
         Kontrolle und Verfugungsberechtigung uber einen Trust im dreistelligen
         Millionenbereich und es handelt sich zudem gegenstandlich um eine
         Angelegenheit mit weittragender Bedeutung. Aus diesem Grunde ist der
         Streitwert des gegenstandlichen Verfahrens mit zumindest CHF 500'000.00
         festzulegen.


         b ) Unschlussiakeit


    1.2 . Der Anzeiger stutzt seine Anzeige auf Art. 879 ff PGR ( Anzeige, ON 1 , Seite
         2, 1 . Absatz sowie Punkt I. I .) . An dieser Stelle ist anzumerken, dass die
         Bestimmungen zu Art. 879 ff PGR die «Einzelunternehmungen mit
         beschrankter Haftung» betreffen und bereits aufgehoben, somit nicht
         mehr Bestandteil des PGR, sind. Ohnehin hatte der Anzeiger ausfuhren
         mussen, auf welche Einzelbesfimmung ( en) im PGR sich diese Anzeige
         stutzt, anstatt pauschalisierend auf einen ganzen Abschnitt im PGR zu
         verweisen. Der Anzeige kann uberdies nicht entnommen werden, gestutzt
         auf welche Vorwurfe, welche Massnahme zu ergreifen waren. Die
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 27 of 80 Page ID
                                  #:843
                                          Seite 17




         Anzeige     ist   damit   unschlussig   und   bereits   aus        diesem   Grund
         zuruckzuweisen.



        c ) Fehlende Antraasleaitimafion


    1.1 . Das Written Instrument of Appointment of Beneficiaries of the Alpha Trust
         vom 31.03.2020 ist nicht gultig und die darin beschlossene Bestellung von
         Begunstigen nicht rechtswirksam. Dieser Beschluss wurde von Ashot
        Egiazaryan sowie von Artur Airapetov und von Natalia Dozortseva
         unterzeichnet. Die Gesamtrechte des Ashot Egiazaryan als Begunstigter,
        Protektor und Treugeber des ALPHA TRUST waren zu diesem Zeitpunkt
        infolge des Exekutionsverfahrens zu 08 EX .2016.5802 aber bereits
        gepfandet . Insoweit sich der Anzeiger darauf stutzt, ist diese Benennung
        also nicht geeignet, ihm die erforderliche Legitimation zu verschaffen.


        DiesbezOglich sei anzumerken, dass das FOrstliche Landgericht im
        Verfahren 07 HG .2020.93 mit Beschluss vom 27.07.2020 (ON 6 } zur Stellung
        von Ashot Egiazaryan in Bezug auf den ALPHA TRUST auf S. 79 Folgendes
        ausfuhrte:


        «Mit Beschluss des FOrstlichen Landgerichts vom 21.11 .2016 ( iVm mit dem
        Beschluss vom 24.02 .2016, 08 EX .2016.839} zu 08 EX .2016.5802 wurden
        samtliche Rechte des Antragstellers als Treugeber, Protektor und
        Begunstigter       gepfandet .   Aufgrund    dessen   fehlt ihm an der
                                                                       es
        Beteiligtenstellung etwa gemass Art. 927 Abs. 2 Oder Art. 929 Abs. 3 PGR,
        weshalb der Antrag allein schon aus diesem Grund aufgrund mangelnder
        Aktivlegitimation abzuweisen war . »


        Diese mangelnde Legitimation von Ashot Egiazaryan - sowie auch von
        Artur Airapetov und Natalia Dozortseva - schlagt auch auf jene vom
        Anzeiger, Stephan Egiazaryan, im vorliegenden Verfahren durch.
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 28 of 80 Page ID
                                  #:844
                                         Seite 18




         Ailerdings wurde mit Instrument of Nomination vom 03.07.2015 «Mr Ashot
         Egiazaryan ' s wife and children)) in den Kreis der Ermessensbegunstigten
         aufgenommen. Den Treuhandern isf aber bis dato kein Antrag von
         aStephan      Egiazaryan))     um      Aufnahme      in     den    Kreis    der
         Ermessensbegunstigten        samt   entsprechender        Dokumentation    ( u .a.
         beglaubigte Passkopie, Familienbuch, Geburtsurkunde ) eingegangen.
         Damit steht aktuell nicht test, wer mit «children» gemeint ist, und wer
         allenfalls in diese Kategorie fallt ( beispielsweise nur eheliche Kinder Oder
         Kinder ab einem bestimmten Alter usw .) . Vom Anzeiger wurde jedenfalls
         nichts Entsprechendes behauptet. Bis eine entsprechende Prufung der
         Stellung von Stephan Egiazaryan durchgefuhrt werden kann, muss die
         Stellung des Stephan Egiazaryan in Bezug auf den ALPHA TRUST daher aus
         treuhanderischer / diskretionarer Vorsicht often bleiben. Insoweit kommt
         dem Anzeiger auch keine Legitimation zur Stellung dieser Anzeige zu. Die
         Anzeige     muss   daher     mangels   Antragslegitimation     zuruckgewiesen
         werden.


    2.   Treuhander des Aloha Trust


         a) Rechtmassiae Treuhander des ALPHA TRUST


    2.1. Treuhander des ALPHA TRUST, einer im Handelsregister unter der Nummer
         FL-0002.510.771- 1 eingetragenen Treuhanderschaft, sind Mag. iur. Rudolf
         Schachle und Mag . iur. Raphael Nascher, LL.M . Diese wurden mit
         Beschluss vom 09.03 .2020 rechtmassig als Treuhander des ALPHA TRUST
         bestellt.


         Im Verfahren zu 08 EX.2016.5802, welches von Vitaly Smagin gegen Ashot
         Egiazaryan gefuhrt wird, wurde mit Beschluss des Furstlichen Landgerichts
         vom 02.03.2020 (ON 109 ) die Verwertung der mit Exekutionsbewilligung
         des Furstlichen Landgerichts vom 21.11 .2016 (ON 3 ) zugunsten des Vitaly
         Smagin gepfandeten, Ashot Egiazaryan als Treugeber, Protektor und
         Begunstigter des ALPHA TRUST zustehenden Gesamfrechte bewilligt. Zu
         diesen Gesamtrechten zahlt unter anderem das Recht zur Bestelluna und
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 29 of 80 Page ID
                                  #:845
                                          Seite 19




         Abberufuna der Treuhander des ALPHA TRUST sowie das Recht zur
         AusObung samtlicher der im First Schedule des Declaration of Trust
         aufgefuhrten Rechte. Vitaly Smagin wurde in weiterer Folge somit unter
         anderem zur Abberufung der CTX Treuhand Aktiengesellschaft als
         Treuhanderin des ALPHA TRUST und zur Bestellung neuer Treuhander
         ermachtigt. Entsprechend hielt auch das Landgericht im Verfahren 07
         HG.2020.93 im Beschluss ON 6 test, dass der Beschluss ON 109 im
         Verfahren zu 08 EX.2016.5802 sofort vollstreckbar ist und es Herr Smagin
         freisteht, sich selbst Oder eben die Antragsgegner (vorliegend : die
         belangten Personen) als Treuhander zu bestellen. Dies entspreche auch
         der Entscheidung des OGH zu 08 EX .2016.5802 , wonach es dem
         betreibenden Glaubiger ( = Vitaly Smagin) erlaubt sei, sich selbst zum
         Treuhander     zu   bestellen,   we/7 die   Treuhandurkunde   kein Verbot
         diesbezOglich vorsehe. Wenn Herr Smagin sogar berechtigt sei, sich selbst
         zum Treuhander zu bestellen, konne kein Interessenkonflikt vorliegen, der
         zu Massnahmen nach Art. 929 Abs. 3 PGR Anlass biete (07 HG.2020.93, ON
         6, S. 79) .


         Vitaly Smagin hat von diesem, ihm uberwiesenen Recht Gebrauch
         gemacht       und   mit   Beschluss vom 09.03.2020    die CTX    Treuhand
         Aktiengesellschaft als Treuhanderin des ALPHA TRUST abberufen sowie die
         belangten Personen, Mag. iur. Rudolf Schachle sowie Mag, iur , Raphael
         Nascher, LL.M . zu den neuen Tireuhandern des ALPHA TRUST bestellt. Mit
         Annahmeerklarung vom 09.03.2020 haben Rudolf Schachle und Raphael
         Nascher ihre Bestellung angenommen.


    2.2 . Gegen den Beschluss des Furstlichen Landgerichts vom 02.03 .202020, ON
         109 zu 08 EX .2016.5802 ist zwar noch ein Rechtsmittelverfahren beim
         Furstlichen Obergericht anhangig, jedoch ist der Beschluss bereits
         vollstreckbar . Ashot Egiazaryan versuchte die aufschiebende Wirkung im
         Exekutionsverfahren      in      Liechtenstein       bezuglich      dieses
         Verwertungsbeschlusses vom 02.03.2020, ON 109, zu erreichen. Das
         Furstliche Landgericht war zu Recht der Ansicht, dass das Abbestellen und
         Neubestellen der Treuhander rechtsgOltig ist und die klagende Partei die
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 30 of 80 Page ID
                                  #:846
                                              Seite 20




         Rechte berechtigt ausubt. Die beantrogte einstweilige Hemmung wurde
         mangels Erlag einer Sicherheitsleistung von USD 125 Mio. nicht gewahrt.
         Aus diesem Grunde kommt dem Rekurs im Verfahren zu 08 EX.2016.5802
         keine aufschiebende Wirkung zu und ist der Beschluss vom 02.03.2020 (ON
         109) vollstreckbar .


    2.3 . Die Bestellung der belangten Personen als Treuhander des ALPHA TRUST ist
         somit zulassig und rechtswirksam . Nur die belangten Personen durfen und
         konnen daher fur den Trust fatig werden. Von der Wirksamkeit dieser
         Bestellung ist auch das Gericht im Exekutionsverfahren ausgegangen
         ( siehe den Beschluss zu 08 EX.2016.5802 ON 125, Seite 30 ) . Die belangten
         Personen sind als einzige Treuhander des ALPHA TRUST im Handelsregister
         eingetragen.


         Davon ist im Obrigen das Gericht auch bereits im Beschluss vom
         27.07 .2020 zu 07 HG.2020.93 ausgegangen, wenn es ausfuhrt, dass die
         belangten Personen durch gerichtlichen Beschluss Treuhander geworden
         sind ( Beschluss vom 27.07.2020, 07 HG .2020.93, Seite 79)


         b) Falsche Interpretation der exekutionsrechtlichen Beschlusse durch den
              Anzeiaer

    2.4 . Der Anzeiger behauptet, die Exekutionsbewilligung vom 21.11.2016 (ON 3
         zu
         08 EX.2016.5802 ) erfasse lediglich die Ashot Egiazaryan als Treugeber ,
         Protektor und Begunstigter zustehenden Rechte gegenuber der CTX
         Treuhand AG ( in weiterer Folge <(CTX») als Treuhanderin des ALPHA TRUST,
         welche von Vitaly Smagin in weiterer Folge abberufen worden sei
         ( Anzeige, ON 1 , Seite 5, Ziff . 5, 1 . Absatz ) . Dies trifft nicht zu.


    2.5. Richtigerweise muss der entsprechende Spruchpunkt im Beschluss ON 3 zu
         08 EX .2016.5802 klar samtliche Gesamtrechte von Ashot Egiazaryan
         gegenuber dem ALPHA TRUST umfassen. Dass im Spruch von den
         Gesamtrechten gegenuber der CTX als Treuhanderin die Rede ist, hangt
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 31 of 80 Page ID
                                  #:847
                                         Seite 21




         schlicht damit zusammen, dass eine Treuhanderschaft keine eigestandige
         ( juristische) Person ist, sondern be/ einer Treuhanderschaft die Rechte und
         Pflichten vielmehr rechtlich den jeweiligen Treuhandern zufallen, wobei
         diese   bei     e /'nem   Wechsel   der    Treuhander   im   Rahmen    einer
         Universalsukzession Obergehen. Da fur die Begrundung von Pfandrechten
        eine gewisse Publizitat erforderlich ist, wurde die CTX als damalige
        Treuhanderin in den Spruch aufgenommen. Unabhangig davon, wer also
        Treuhander des ALPHA TRUST ist, wurden die Gesamtrechfe von Ashot
         Egiazaryan als Treugeber, Protektor und Begunstigter und damit alle
         Rechte gegenuber dem ALPHA TRUST gepfandet und im Rahmen der
         Verwertung an Vitaly Smagin ubertragen. Wurde man der Leseart des
         Anzeigers folgen, ware eine Hereinbringung der Forderung des Vitaly
         Smagin durch die Verwertung der gepfandeten Rechte nach einer
         Abberufung der CTX gar nicht mehr moglich. Nach der ersten
         Verwertungshandlung, namlich der Abberufung der CTX, hatte Vitaly
         Smagin seine ihm mit Verwertungsbeschluss vom 02.03.2020 ( ON 109 )
         ubertragenen Rechte somit selbst wieder entzogen. Dies kann keinesfalls
         gemeint sein, zumal die Abberufung der Treuhander explizit erlaubt
         wurde. Die Pfandung der Gesamtrechfe von Ashot Egiazaryan als
        Treugeber, Protektor und Begunstigter des ALPHA TRUST sowie deren
        Uberweisung zur Verwertung bleiben somit auch nach der Abberufung
         der CTX aufrecht und haben nach Bestellung der neuen Treuhander
         weiter Bestand .


         c ) Unzulassiae Bestellung neuer (Schein-ITreuhanderinnen



    2.6 . Der Anzeiger behauptet, dass Natalia Dozortseva und Murielle Jouinaux
         mittels den Beschlussen von Ashot Egiazaryan vom 31.03 .2020 und vom
         16.04.2020 zu Treuhanderinnen des ALPHA TRUST bestellt worden seien (ON
         1 , S. 5 ) . Dem ist zu entgegnen, dass Natalia Dozortseva und Murielle
         Jouinaux keine Treuhanderinnen des ALPHA TRUST sind. Sie haben daher
         keine   vv/ e
                   '
                          immer gearteten Rechte oder AnsprOche im
                         auch
         Zusammenhang mit den Angelegenheiten des ALPHA TRUST. Es handelt
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 32 of 80 Page ID
                                  #:848
                                       Seite 22




         sich bei ihnen in Beiug auf den ALPHA TRUST vielmehr schlicht um
         Driffparteien.


         W/'e bereits ausgefuhrt, sind die Gesamtrechte des Ashot Egiazaryan als
        Treugeber , Begunstigter und Protektor des ALPHA TRUST mittels Beschluss
         vom 02.11 .2016 gerichtlich gepfandet, und es wurde mittels Beschluss
         vom 02.03.2020 deren Verwertung bewilligt (ON 109 zu 08 EX.2016.5802 ) .
         Die Gesamtrechte kommen damit alleine dem Glaubiger, Vitaly Smagin,
         zu. Zu den Rechten des Protektors zahlt gemass Beschluss des Furstlichen
         Landgerichts, ON 109 zu 08 EX.2016.5802 sowie gemass Trust Deed des
         ALPHA TRUST auch das Recht, neue Treuhander zu bestellen. Daher
         konnte Ashot Egiazaryan am 31.03.2020 und am 16.04 .2020 nicht
         rechtswirksam neue Treuhanderinnen fur den ALPHA TRUST bestellen.


    2.7. folgt, dass auch das vom Anzeiger vorgelegte Written Instrument of
         Appointment of Beneficiaries of the Alpha Trust vom 31.03.2020 nicht
         gultig und die in diesem beschlossene Benennung von Begunstigen nicht
         rechtswirksam ist. Dieser Beschluss wurde von Ashot Egiazaryan, Artur
         Ariapetov und von Natalia Dozortseva unterzeichnet. Die Gesamtrechte
         des Ashot Egiazaryan waren zu diesem Zeitpunkt schon lange gepfandet
         und eine teilweise Verwertung bewilligt.


         Derzeit muss davon ausgegangen werden, dass noch das Written
         Instrument of Nomination vom 03.07.2015 gultig und die in diesem
         Dokument gewunschte / beschlossene Begunstigtenregelung aufrecht ist,
         mit welchem verschiedene Ermessensbegunstigungen festgelegt wurden.


    2.8. Zum Vorbringen des Anzeigers hinsichtlich des Verfahrens vor dem Amt fur
         Justiz in Zusammenhang mit der Eintragung von Natalia Dozortseva als
         Treuhdnderin des ALPHA TRUST (Seite 5, Ziff . 5, 2. Absatz ) ist Folgendes
         klarzustellen: Mit Schreiben vom 31.03.2020 der Walch & Schurti
         Rechtsanwalte AG an das Amt fur Justiz erklarte Ashot Egiazaryan die
         Bestellung des Artur Ariapetov als weiteren Mittreuhander . Zudem wurde
         mit Schreiben der BWB Rechtsanwalte AG vom 09.04 .2020, als Vertreter
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 33 of 80 Page ID
                                  #:849
                                      Seite 23




         der Natalia Dozortseva, an das Amt fur Justiz die Eintragung von Natalia
         Dozortseva als Treuhanderin und von Ashot Egiazaryan als Protektor
         beantragt. Die Pfandung der Protektorenrechte des Ashot Egiazaryan
         wurde dabei gegenuber dem Amt fur Justiz verschwiegen. Ohne
         eingehende Prufung wurde den Ansuchen um Eintragung von Artur
         Ariapetov und Natalia Dozortseva als Treuhander des ALPHA TRUST
         entsprochen und dieselben im Handelsregister eingetragen . Nachdem
         dem Amt fur Justiz jedoch den Fehler bemerkte, korrigierte es die
         Eintragung mit Verfugung vom 27.04 .2020 wieder ( im Obrigen ohne Zutun
         der belangten Personen; die belangten Personen wurden erst infolge der
         Beschwerde zur Ausserung aufgefordert). Von Seiten der Natalia
         Dozortseva wurde die Verfugung des Amtes fur Justiz vom 27.04.2020 mit
         Vorstellung und Beschwerde angefochten. Aufschiebende Wirkung
         wurde keine gewahrt. Zudem ist das Verfahren fur Natalia Dozortseva
         aufgrund der klaren Umstande wenig aussichtsreich. Das Verfahren vor
         dem AJU steht zudem in keinem Zusammenhang mit den belangten
         Personen.


    3.   Zu der behaupteten Pflichtverletzung der Treuhander


         a) Zu den behaupteten Pflichtverletzunaen im Allaemeinen


    3.1 . Der Anzeiger behauptet mehrfach, die belangten Personen hatten die
         ihnen zustehenden Kompetenzen uberschritten . Dies begrundet der
         Anzeiger damit, dass die belangten Personen im Verfahren zu 08
         EX .2016.5802 lediglich zum Zweck der Sicherung der Betragsforderung von
         Vitaly Smagin eingesetzt worden seien.


         Das ist unrichtig . Die Exekution im genannten Verfahren wurde zur
         Hereinbringung der Forderung von Vitaly Smagin bewilligt. Hierzu wurden
         die Gesamtrechte des Ashot Egiazaryan als Treugeber , Protektor und
         Begunstigter des ALPHA TRUST gepfandet und anschliessend zwecks
         Verwertung an Vitaly Smagin uberwiesen. Aufgrund dieser Pfandung und
         Oberweisung der genannten Gesamtrechte ist Vitaly Smagin nunmehr
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 34 of 80 Page ID
                                  #:850
                                       Seite 24




        u.a. berechtigt, Treuhander des ALPHA TRUST abzuberufen sowie neue
        Treuhander zu bestellen. In Ausubung der zugunsten von Vitaly Smagin
        gepfandeten und diesem uberwiesenen Gesamtrechte hat dieser die
        ehemalige Treuhanderin des ALPHA TRUST abberufen und die belangten
        Personen als neue Treuhander bestellt .


        Weder in der Exekutionsbewilligung, ON 3, noch im Verwertungsbeschluss,
        ON 109, im Verfahren zu 08 EX .2016.5802 wurde festgehalten, dass die
        Kompetenzen / Aufgaben von allfalligen neu bestellten Treuhandern
        beschrankt sein sollen. Eine allfallige Beschrankung ist durch die
        gesetzliche Lage auch nicht vorgesehen. Als Treuhander haben die
        belangten Personen eine umfassende Pflicht, die Interessen des Trusts, von
        dessen Begunstigten und von dessen Vermogen zu wahren. Hatten die
        belangten Personen nur beschrankte Befugnisse, durften diese keine
        Abwehrmassnahmen gegen die unzahligen Interventionen treffen und
        mussten in samtlichen Gerichtsverfahren untatig bleiben. Auch mussten
        sie samtliche Korrespondenz mit Steuerberatern, Buchhaltern, dem Amt
        fur Justiz, Steuerverwaltung, IRS ( USA ) und sonstigen Stellen sowie Dritten
        ( zB Direktoren und Rechtsanwalte der Savannah Advisors Inc .) verweigern.
        Der Trust bzw. seine Agenden mussen unabhangig von der Forderung des
        Vitaly Smagin ( zB AIA- und FATCA- Pflichten , Buchfuhrungspflichten,
        Fristeinhaltung in Gerichtsverfahren etc.) wurden         -   wurde man der
        Rechtsansicht des     Anzeigers   folgen      stillstehen. Das      Risiko der
        Verhangung      von    Strafzahlungen      sowie    des       Unterliegens   in
        Gerichtsverfahren aufgrund Untatigkeit der Treuhander und in weiterer
        Folge eines drastischen Vermogensabflusses sowie Vermogensverlusts
        ware immens. Es kann nicht Sinn der Verwertung der Gesamtrechte
        gegenuber dem ALPHA TRUST sein, dass die belangten Personen von den
        dargelegten Handlungen absehen und ihre Treuhanderpflichten grob
        verletzen  mussten, nur, weil diese Handlungen nicht direkt der
        Hereinbringung der Forderung des Vitaly Smagin dienen. Die
        ordnungsgemasse und sorgfaltige Verwaltung des Trusts muss weiterhin
        gewahrleistet sein, widrigenfalls die Verwertung infolge des bereits
        beschriebenen drohenden Vermogensabfalls von vornherein erfolglos
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 35 of 80 Page ID
                                  #:851
                                       Seite 25




         ware. Cerade auch zum Zweck der Hereinbringung der Forderung des
         Vitaly Smagin ist es daher unumganglich den Trust ordentlich und
         sorgfaltig zu verwalten, auch wenn dies nur mittelbar der Hereinbringung
         der Forderung dient.


         Das hat das Gericht auch bereits im Beschluss vom 27.07.2020, 07
         HG .2020.93 festgehalten, wenn es ausfuhrt, dass das Trustaufsichtsgericht
         nicht in exekutionsrechtliche Zustandigkeiten eingreifen kann und es nicht
         dessen Aufgabe ist, diese Vorschriften auszuhebeln. Es ist durch das
         Exekutionsverfahren ausreichend geregelt, dass vorzeitige Dispositionen
         verhindert sind. Das Gericht ist auch davon ausgegangen, dass es die
         Aufgabe der Treuhander ist die Interessen des Alpha Trust bei Anspruchen
         zu prOfen und gegebenenfalls Verfugungen zu treffen .


    3.2 . Vergleichbar ist die Situation der Treuhander mit der Bestellung von
         Verwaltungsraten durch Aktionare. Ein vom Aktionar A (51% der Aktien )
         bestellter Verwaltungsrat ist in Ausubung seiner Funktion nicht dafOr da,
         die Interessen des einzelnen Aktionars zu verfolgen, sondern die Interessen
         der Gesellschaft. Auch sind seine Befugnisse niemals auf die 51 % des
         Aktionar A beschrankt. Die Abberufung der CTX sowie die Bestellung der
         belangten   Personen    stellen die Verwertungshandlungen dar. Die
         Ausubung ihrer Funktionen als Treuhander des ALPHA TRUST ist davon
         jedoch unabhangig und im Sinne der Treuhandurkunde und des Gesetzes
         vollumfanglich auszuuben.


         b) Zu den behauoteten Pflichtverletzunaen im Einzelnen


    3.3 . Zunachst sieht der Anzeiger eine Pflichtverletzung der belangten Personen
         darin gelegen, dass diese Natalia Tsaglolova, die Ehefrau von Ashot
         Egiazaryan als BegOnstigte des ALPHA TRUST ansehen wurden. Es wurde
         zudem die Gefahr bestehen, dass Ausschuttungen zu deren Gunsten und
         zu Lasten des Anzeigers vorgenommen wurden und dadurch die Gefahr
         der Oberverwertung bestehe.
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 36 of 80 Page ID
                                  #:852
                                        Seite 26




         An dieser Stelle ist festzuhalten, dass seitens der belangten Personen keine
         Verfugungen im Zusammenhang mit Begunstigten getroffen wurden. Eine
         Begunstigtenstellung der Natalia Tsagolova ( iSe Ermessensbegunstigten )
         wurde jedoch von den frOheren Treuhandern, der CTX Treuhand AG mit
         dem Instrument of Nomination vom 03.07.2015 beschlossen und
         unterzeichnet. Die belangten Personen haben darauf weder Einfluss
         genommen noch Ausschuttungen an Natalia Tsagolova getatigt. Es sind
         auch keine solche geplant und keine Anerkenntnisse erfolgt. Von Seiten
         der belangten Personen geht daher keinerlei Gefahrdung aus.
         Unabhangig davon hatte der Anzeiger als Ermessensbegunstigter auch
         kein subjektives Recht darauf , dass andere ( Ermessens-) Begunstigte
         ausgeschlossen oder deren Rechtsstellung verandert wird. Daruber hinaus
         legf der Anzeiger auch keinerlei Belege vor, aus welchen sich ergeben
         soli, dass Natalia Tsagolova keine Ermessensbegunstigte sein sollte. Dazu
         wird abermals auf den Beschluss des Gerichtes vom 27.07.2020, 07
         HG.2020.93, S. 80 verwiesen.


    3.4 . Eine weitere      angebliche Kompetenzuberschreitung der belangten
         Personen        sieht   der   Anzeiger  in   der     Kundigung  des
        Vermogensverwaltungsvertrags mit der Alpenrose Wealth Management
        AG ( in weiterer Folge «Alpenrose») sowie in der geplanten Ubertragung
        der Vermogenswerte der IOO%igen Tochtergesellschaft des ALPHA TRUST,
        der Savannah Advisors Inc. ( in weiterer Folge ((Savannah))) von der
        Compagnie Monegasque de Banque in Monaco ( in weiterer Folge
        «CMB») auf ein Konto bei einer Bank (dm Ausland )), womit die Kaiser
        Partner Privatbank AG in Liechtenstein gemeint ist (vgl. ON I , Ziff . 11
        sowie ON 4 ) .


        Zunachst ist darauf hinzuweisen, dass der Vermogensverwaltungsvertrag,
        welcher zwischen der Alpenrose und der Savannah bestanden hat, nicht
        durch die belangten Personen ( welche hierzu gar keine Befugnis gehabt
        hatten), sondern durch die Direktorin der Savannah, die JGT
        Treuunternehmen reg ., gekundigt wurde. Es kann daher schon aus diesem
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 37 of 80 Page ID
                                  #:853
                                 Seite 27




        Grund nicht von einer Pflichtverletzung Oder Kompetenzuberschreitung
        durch die belangten Personen ausgegangen werden.


        Im Obrigen hatien die Direktoren der Savannah aber auch sehr gute und
        zwingende Grunde, sich vom bisherigen Vermogensverwalter zu trennen.
        Beim neuen Vermogensverwalter handelt es sich um die Kaiser Partner
        Privatbank AG . Die Kaiser Partner Privatbank AG ist ein international
        anerkannter        und     professioneller       Vermogensverwalter           mit     einer
        Bankbewilligung. Demgegenuber verfugt die Alpenrose Wealth
        Management AG weder uber eine Bankenbewilligung noch Ober eine
        Bewilligung als Vermogensverwalter . Ganz im Gegenteil verfugt die
         Alpenrose Wealth Management AG uber keine Bewilliauna der
        schweizerischen Finanzmarktaufsicht ( FINMA), wie eine Registersuche
        unter                 <<https: / / www.finma.ch / de / finma- public / bewilligte-institute-
        personen- und-produkte /» ergibt. Die Alpenrose hat sich vielmehr lediglich
        einer Selbstregulierungsorganisation [SRO ) in der Schweiz angeschlossen,
        namlich dem «Verein zur Qualitatssicherung von Finanzdienstleistungen»
        (SRO          VQF ) ,       wie       eine    SRO-Finanzintermediarsuche              unter
        <<https: / / www.finma.ch / de / bewilligung / selbstregulierungsorganisationen-
        sro / sro-mitglieder-suche / )) ergibt. Europaische Standards, wie sie unter
        anderem von MIFID II vorgegeben werden und in Liechtenstein
        insbesondere auch mit dem VVG umgesetzt wurden, werden durch eine
        Selbstregulierung ohne staatliche Finanzmarktaufsicht nicht erfullt .
        Erganzend sei anzumerken, dass die Alpenrose Wealth Management AG
        gemass HR- Auszug vom 19.08.2020 lediglich uber ein Aktienkapital von
        CHF      lOO'OOO.OO      verfugt       wahrend        das      Mindestkapital
                                                                            einer
        liechtensteinischen Bank wie der Kaiser Partner Privatbank AG mind . CHF
        10      Mio.       be frag t.     Durch     die       Kundigung      des
        Vermogensverwaltungsvertrages mit der Alpenrose Wealth Management
        AG wurde damit keine Gefahr geschaffen, sondern vielmehr eine solche
        abgewendet. Die Kaiser Partner Privatbank AG verfugt namlich uber
        samtliche Bewilligungen der liechtensteinischen Finanzmarktaufsicht,
        wodurch nicht nur liechtensteinische, sondern durch die weitgehende
        Harmonisierung      des       europaischen    Finanzmarktrechts    auch
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 38 of 80 Page ID
                                  #:854
                                 Seite 28




        europarechtliche Vorgaben ( u.a. MIFID II ) erfullt werden. Vor diesem
        Hintergrund entbehren die Vorwurfe des Anzeigers jeder Grundalge. Es
        muss davon ausgegangen werden, dass der Anzeiger pauschal - ohne
        konkrefe Argumenfe und wider die Tatsachen - samtliche Handlungen
        der Treuhander ohne weiteres als «gefahrlich» taxiert. Damit untergrabt er
        seine eigene Glaubwurdigkeit.


        Unabhangig davon arbeiten die Vermogensverwalter in keinster Weise
        mit den Treuhandern des ALPHA TRUST sowie mit den Direktoren der
        Savannah zusammen. So anerkannte die Alpenrose u.a. Silvio Vogt und
        das JGT Treuunternehmen reg . nicht als Direktoren der Savannah , obwohl
        Silvio Vogt und das JGT Treuunternehmen reg. noch von der ehemaligen
        Treuhanderin des ALPHA TRUST , der CTX , als neue Direktoren ernannt
        worden und im Staat ihres Sitzes, Nevis & St. Kitts, im Register eingetragen
        sind. Seit mehreren Monaten «ignorieren» die Vermogensverwalter die
        Treuhander   und Direktoren und erteilen keinerlei Auskunfte Oder
        Informationen, sodass die Treuhander        und Direktoren    ihren
        Oberwachungs- und Beweispflichten nicht nachkommen konnen. Zudem
        beantworten die Vermogensverwalter keine Fragen der Treuhander und
        Direktoren. Demgegenuber informieren die Vermogensverwalter all jene
        Personen, die gegen die Treuhander Prozesse fuhren und somit aus
        prozessualer Sicht die «Gegenparteien» darstellen, wie Ashot Egiazaryan,
        Natalia Dozortseva und weitere, wie exemplarisch der E-Mail von Pierre
        Gabris an Ashot Egiazaryan vom 31.07.2020, und zwar nach Pfandung
        und Verwertung ( ! ) samtlicher diesem zustehenden Gesamtrechte,
        entnommen werden kann.


   3.5. Was     die   Argumentation   des Anzeigers angeht, wonach eine
        Kompetenzuberschreitung der belangten Personen vorliege, da diese
        «eigenmachtig die Abdisponierung der gesamten ( !) Vermogenswerte
        des Trusts vom Konto bei der Compagnie Monegasque de Banque
        veranlasst» hatten ( Anzeige, ON 1, Seite 10, zweiter Absatz) und «die
        gesamten Vermogenswerte auf ein Konto einer anderen Bank im Ausland
        zu    uberweisen)) bzw   .   «die Gelder des Trusts ohne notwendige
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 39 of 80 Page ID
                                  #:855
                                 Seite 29




        Ermachtigung      aus   Monaco       abzutransferieren» versuchen wOrden
        ( Anzeige ON 1 , Seite J 1 , erster Absatz ) , ist festzuhalten, dass grundsatzlich
        die Direktoren der Savannah die Entscheidung zur Obertragung der
        Vermogenswerte des Kontos der Savannah bei der CMB treffen mussen.
        Zudem war es die CMB, die die Savannah mit Schreiben vom 2 J .04.2020
        daruber informierte, dass sich die CMB dazu entschieden habe, die
        Geschaftsbeziehung mit der Savannah aufzuldsen und das Konto der
        Savannah innerhalb von 30 Tagen aufgeldst werde . Aus diesem Grund
        bestand dringender Handlungsbedarf , da damit gerechnet werden
        musste, dass die Bank das Konto schliesst, auch wenn keine neue
        Bankverbindung bekanntgegeben wird. Da eine erhebliche Gefahr der
        Vermogensverminderung bei der Savannah und damit auch beim ALPHA
        TRUST bestand, bemuhten sich die Direktoren der Savannah mit
        Unterstutzung der belangten Personen darum, schnellstmoglich eine Bank
        zu finden, welche innerhalb dieser 30-tagigen Frist bereit und in der Lage
        ist / war, ein Konto fur die Savannah zu eroffnen und die Vermogenswerte
        zu verwalten. Man fand auch schnell eine renommierte
        Liechtensteinische Bank, die Kaiser Partner Privatbank, bei welcher ein
        neues Konto fur die Savannah eroffnet werden konnte und welche
        uberdies auch die Vermogensverwaltung ubernehmen kann und
        entgegen der Alpenrose Wealth Management AG auch uber eine
        entsprechende Bewilligung verfugt.


        Dem Vorbringen des Anzeigers, dass das Geld auf ein «Konto im Ausland
        abdisponiert» werden sollte, ist zu entgegnen, dass es sich bei dem
        Vermogen auf dem Konto der Savannah um das Trustvermogen des
        ALPHA TRUST handelt, dessen Treuhander 100% Shareholder der Savannah
        sind und der ALPHA TRUST seinen Sitz in Liechtenstein hat. Zudem haben
        auch die belangten Personen sowie die Direktoren der Savannah, auf
        welche das Konto lautet, ihren Sitz in Liechtenstein. Es kann daher keine
        Rede von einer «Abdisponierung auf ein Konto im Ausland» sein. Dies
        zumal weder die Savannah noch der ALPHA TRUST Oder einer der mit der
        Verwaltung dieser Gesellschaften betrauten Personen seinen (Wohn-)Sitz
        in Monaco hat und daher ein weitaus engerer Bezug zu Liechtenstein als
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 40 of 80 Page ID
                                  #:856
                                 Seite 30




          zu Monaco besteht. Eine Verwaltung des Vermogens von Liechtenstein
          aus ist daher weitaus einfacher und effizienter . Zudem sind die belangten
         Personen und die Direktoren der Savannah als Rechtsanwalte und
         Treuhander in Liechtenstein sehr gut vernetzt, was die Verwaltung des
         Trusts mit dem Trustvermogen bei einer liechtensteinischen Bank weiter
         vereinfacht . Hinzu kommt, dass aufgrund des enormen Zeitdrucks und
         aufgrund des Umstands, dass nur mit geringer Wahrscheinlichkeit
         innerhalb von 30 Tagen eine Bank am Sitz der Savannah ( Nevis ) oder in
         Monaco hatte gefunden werden konnen, diese Variante - welche aus
         den zuvor genannten Grunden ohnehin wenig Sinn gemacht hatte -
         schwer umsetzbar gewesen ware. Es war daher sinnvoll und im Interesse
         des Trusts und der Savannah , ein Konto in Liechtenstein zu eroffnen .


         Es steht somit test, dass die belangten Personen stets im Interesse des
         ALPHA TRUST gehandelt haben und unter keinen Umstanden davon die
         Rede        sein    kann,   dass     die     Gefahr       einer   unprofessionellen
         Vermogensverv / altung besteht oder das Trustvermogen auf ein Konto im
         aAusland» «abdisponiert» werden sollte. Im Gegenteil haben die
         belangten Personen genau das getan, was im Interesse des ALPHA TRUST
         erforderlich und sinnvoll war und ist .


    3.6 . Wenn der Anzeiger vermeint, dass die Bestellung der neuen Direktoren
          der Savannah “ rechtlich mehrals fragwurdig ” sei ( Anzeige, ON I , Seite 11 ,
          2 . Absatz ) ist darauf hinzuweisen, dass diese noch von der CTX , der
          ehemaligen Treuhanderin des ALPHA TRUST und ehemaligen Aktionarin
         der Savannah, bestellt wurden. Es liegt ein ordentlicher Aktionarsbeschluss
         der CTX vom 31.03 .2020 sowie ein Rucktritt der ehemaligen Direktoren
         ebenfalls vom 31.03.2020 vor . Es ist daher nicht ersichtlich, weshalb die
         Bestellung der neuen Direktoren der Savannah fragwurdig sein sollte. Was
         das vom Anzeiger vorgelegte Schreiben der Prestige Trust Company Ltd .
         ( in weiterer Folge „ Prestige“ ) in diesem Zusammenhang anbelangt , ist
         darauf hinzuweisen , dass es sich hierbei alien Informationen nach um eine
         False hung handelt . Die Echtheit und Richtigkeit dieses Schreibens des
         Prestiges     vom    31.03.2020    wird    ausdrucklich    bestritten   und   dieser
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 41 of 80 Page ID
                                  #:857
                                       Seite 31




         Sachverhalt    der Staatsanwaltschaft ubermittelt . Insbesondere fuhrt
         Stevyn, ein Verfrefer des Prestiges, in seiner E-Mail vom 03.08.2020 an
         Rosalind Nicholson bezugnehmend auf das Schreiben vom 31.03. 2020
         aus, dass der in diesem Schreiben verwendete Briefkopf nicht jener des
         Prestige sei ( <ds NOT our letterhead ))). Zudem w/'rd von Stevyn jede
         Verantwortlichkeit im Zusammenhang mit diesem Schreiben abgelehnt
         («we will NOT accept any responsibility whatsoever with regards this
         letter ))).

         Diesbezuglich sei anzumerken, dass die Savannah gegen die Prestige
         eine einsfweilige Verfugung erwirkt hat, mit welcher es der Prestige
         verboten wird, jemand anderen als Silvio Vogt und JGT Treuunternehmen
         reg. als Direktoren der Savannah einzutragen, das Register in einer Weise
         abzuandern, welche in weiterer Folge dazu fuhrt, dass JGT
         Treuunternehmen reg. und Silvio Vogt nicht mehr als Direktoren der
         Savannah registries sind sowie jemand anderen als Rudolf Schachle und
         Raphael Nascher als Aktionare der Savannah einzutragen.


         Insgesamt steht fest, dass Silvio Vogt und das JGT Treuunternehmen reg.
         die rechtmassigen Direktoren der Savannah sind .


    3.7. Aus all diesen genannten GrOnden ist keinesfalls von einer Gefahr eines
         nachhaltigen erheblichen Schadens fur das Trustvermogen auszugehen.
         Die belangten Personen haben den Verwertungsbeschluss, ON 109 zu 08
         EX.2016.5802 nicht verletzt und werden diesen auch nicht verletzen. Sie
         handeln stets im Interesse des Trusts, dessen Begunstigten sowie zum
         Schutze des Trustvermogens. Es besteht zusammengefasst kein Anlass zur
         Einleitung eines Amtsenthebungsverfahrens .



    4.   Ausfuhrunaen zum Aufsichtsverfahren und Antraaen des Anzeiaers

   4.1. Wie bereits    ausgefuhrt   hat   der Anzeiger die Moglichkeit, dem
         Aufsichtsgericht Missstande be/ der Trustverwaltung anzuzeigen, jedoch ist
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 42 of 80 Page ID
                                  #:858
                                 Seite 32




              dieser a /s Ermessenbegunstigter nicht berechtigt, Antrage an das
              Aufsichtsgericht zu stellen (vgl. LES 2017, 66, Leitsafz lb ) . Der StGH hat
              ausgesprochen, dass dadurch das Recht auf den ordentlichen Richter
              nicht verletzt wird, wenn die Antragslegitimation restriktiv ausgelegt wird
              ( StGH 2015 / 47 ). Die auf S. 13 bis 15 der Anzeige, ON 1 , gemachten
              Antrage zu 1 . bis 4. des Anzeigers sind somit ohnehin allesamt
              zuruckzuweisen.


    4.2   .   Sollte das Furstliche Landgericht - wider Erwarten - auf die Antrage
              dennoch eintreten, so sind diese mit Verweis auf die vorstehenden
              Ausfuhrungen jedenfalls allesamt abzuweisen.


    4.3. Im Ubrigen wird mit Verweis auf die vorstehenden Ausfuhrungen zudem
         nochmals ausdrucklich festgehalten, dass die belangten Personen stets
              darum bemuht sind, die Interessen des ALPHA TRUST und dessen
              Begunstigten zu wahren, das Trustvermogen zu schOtzen und endlich Ruhe
              und Ordnung in die gesamte Angelegenheit rund urn den ALPHA TRUST zu
              bringen. Hierbei werden sie durch zahlreiche Interventionen von Ashot
              Egiazaryan, des Anzeigers sowie von Natalia Dozortseva und Murielle
              Jouinaux gehindert. Die in dieser Ausserung geschilderten Ausfuhrungen
              zeigen deutlich auf , dass die belangten Personen in ihrer Funktion als
              Treuhander des ALPHA TRUST im Einklang mit den gesetzlichen
              Bestimmungen, der Trusturkunde und der anderen einschlagigen Trust-
              Dokumente      sowie    den     einschlagigen und  vollstreckbaren
              Gerichtsentscheidungen handeln, weshalb von einer Verletzung Oder
              einer beabsichtigten Verletzung des Beschlusses ON 109 zu 08
              EX.2016.5802 keine Rede sein kann.


              Es besteht daher auch kein Anlass der Anregung des Anzeigers, eine
              Amtsenthebungsverfahren (von Amtes wegen) einzuleiten, Folge zu
              leisten.
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 43 of 80 Page ID
                                  #:859
                                 Seite 33




    Vitaly Invanovich Smagin brachte am 20.08.2020 als weitere Partei eine
    Ausseurng ein, beantragte die Zuruck- bzw. Abweisung der gestellten
    Antrage des Anzeigers und brachte vor wie folgt:

    1      Parteien

    1.1    Antragslegitimation Stephan Egiazarian
    Der Anzeiger Stephan Egiazaryan stutzt sich bei seinem Vortrag, BegOnstigter
    des Trusts zu sein (ON 1 Punkt 1 ) nur auf einen englischsprachigen "Written Deed
    of Appointment of Beneficiaries of the Alpha Trust vom 31. Marz 2020”.
    Abgesehen von der Fremdsprachigkeit der Urkunde ist dieser offensichtlich
    nicht von einem gultig bestellten Treuhander unterzeichnet und rechtlich
    unbeachtlich (siehe unten ) .

    Ob Stephan Egiazaryan Begunstigter des Trusts ist oder nicht, ist irrelevant, da
    der Trust Deed in jedem Fall nur eine Ermessensbegunstigung vorsieht und
    gemass LES 2017, 66 keine Antragslegitimation besteht.
    Eine " Anzeige" kann jeder einbringen, wird dann aber nicht Verfahrenspartei .
    Wie unten ausgefuhrt besteht fur eine amtswegiges Verfahren kein Anlass.

    1.2    Vitaly Smagin als Partei
   Obwohl Stephan Egiazaryan mit Lippenbekenntnissen den Exekutionstitel des
   Vitaly Smagin nicht bestreitet ( nur falsch berechnet ), richten sich seine Antrage
   unmittelbar gegen die Durchsetzung und wurden diese, bei Stattgebung durch
   das Gericht, unmittelbar in die derzeit bestehenden Rechte des Vitaly Smagin
   eingreifen. Vitaly Smagin ist daher selbst Partei, wie weiter unten ausgefuhrt
   wird.

   2       Wiederholungen
   Ashot wird nicht mude, verschiedenste Strohmanner und -frauen fur seine
   Zwecke einzuspannen, die letztlich alle versuchen, die Vollstreckung des
   rechtskraftigen Titels durch Herrn Smagin zu verhindern. Sie sind auch seit acht
   Jahren erfolgreich. Herr Smagin hat sein sonstiges Vermogen nach vielen
   Millionen Kosten durch das Schiedsverfahren und zwischenzeitlich vereitelter
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 44 of 80 Page ID
                                  #:860
                                 Seite 34




    Vollstreckung       weitgehend   aufgebraucht   und   musste    im   Zivilverfahren
    Verfahrenshilfe beantragen.


    Durch die grosse Anzahl von parallelen Verfahren sind die Vortrage an
    verschiedenen Stellen Wiederholungen, we /7 das Rad nicht neu erf unden
    werden muss.


    3      Streitwert
    Der vom Anzeiger angegebene Streitwert wird aufgrund der Bedeutung der
    Sache bemangelt und beantragt, diesen mit zumindest CHF 500000.00
    festzulegen.


    4      Forderung Smagins und die Exekutionsverlahren

    1.1    Yegiazaryans ursprunglicher Betrug
    Hintergrund dieses Falles ist ein Betrug durch Ashot Yegiazaryan, dem Voter des
    Stephan Egiazaryan, aufgrund dessen das Opfer Vitaly Smagin seinen
    Schadenersatztitel vollstrecken mochte  .
    Der Ashot Yegiazaryan und Vitaly Smagin waren Geschaftspartner. Vitaly
    Smagin hat in Aktien der Gesellschaft "Centurion Alliance" investiert, welcher
    wiederum das Shoppingcenter "Europark" in Moskau gehorte. Er wurde dann
    von Ashot Yegiazaryan um seine Aktien betrogen. Ashot Yegiazaryan und sein
    Netzwerk haben die Betrugereien auf Basis eines vorgefassten kriminellen
    Planes, uber ein kompliziertes Netzwerk von Strohmannern und
   Strohgesellschaften im Rahmen einer kriminellen Vereinigung ausgefuhrt. Ashot
   Yegiazaryan wurde wegen Betruges zu sieben Jahren Freiheitsstrafe verurteilt,
   sein Komplize Artem Yegiazaryan zu 5 Jahren und sein Komplize Vitaly
   Gogokhiya zu 4 Jahren.


    I .2   Smagins vollstreckbarer Titel
   Derselbe Sachverhalt war auch Gegenstand einer Schiedsklage von Herrn
   Smagin gegen den Sicherungswerber, um sein Geld wieder zuruckzuerlangen.
   Als Ergebnis der gerichtlichen Auseinandersetzungen hat Vitaly Smagin am
    II . 11.2014 ein endgultiges und rechtskraftiges Schiedsurteil ( Final Arbitration
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 45 of 80 Page ID
                                  #:861
                                 Seite 35




    Award ] zu Case No 10 1721 ("Yegiazaryan-Urteil") vor dem London Court of
    International Arbitration ( LCIA) gegen Ashot Yegiazaryan erwirkt. Ashot
    Yegiazaryan und die Kalken Holdings Limited ( die Ashot Yegiazaryan gehort)
    warden solidarisch zur Zahlung von USD 72'243'000.00 zuzuglich kapitalisierten
    Zinsen in Hohe von USD 6'899'701.32 zuzuglich 8% Zinsen aus USD 72243000.000
    seit dem 11 . November 2014 sowie zur Zahlung von Schiedsverfahrens- und
    Anwaltskosten in Hohe von GBP 2'658' 151.93, USD 672254.08 und RUB
    2 ' 958 '750.00, jeweils an Smagin, verurteilt. Das Schiedsgericht kam zum gleichen
    Ergebnis wie die Strafbehorden.


    Bislang wurde weder von Ashot Yegiazaryan noch von der Kalken Holding
    Limited eine Zahlung geleistet. Der momentan ausstehende Betrag ist ca. USD
    128 Mio., nicht wie von Stephan Egiazaryan angegeben USD 92.5 Mio. Letzterer
    vergisst die Zinsen der letzten 8 Jahre.


    1.3   Alpha Trust und Glaubigerverkurzung
    Kurz nach dem Schiedsurteil vom 11.11 .2014 hat Ashot Yegiazaryan sein
   gesamtes offizielles liquides Vermogen in Hohe von ca. USD 188 Mio in einen
   Trust verschoben. Von der Einbringung des Vermogens in einen Trust hat Herr
   Smagin erstmals durch das Vorbringen der in Scheidung lebenden Ehegattin,
   Natalia Tsaglolva, im Scheidungsverfahren erfahren. Diese bringt vor, dass der
   Sicherungswerber mit Hilfe von Trusts, Strohfirmen und Strohmannern die
   Vollstreckung des Schiedsurteils aus 2014 verhindern will .


   Uber diese Quelle erfuhr Vitaly Smagin von der Grundung des Alpha Trusts. Der
   Alpha Trust wurde am 27.05 .2015 von der CTX Treuhand AG gegrundet und am
   30.11 .2015 im Handelsregister unter der Nummer FL-0002.510.771- 1 eingetragen.


   Der Trust grundete sodann eine Gesellschaft auf Nevis, die Savannah Advisors
   Inc . Letztere eroffnete dann ein Konto bei der CMB in Monaco. Auf dieses
   Konto der Savannah Advisors Inc. ubertrug Ashot Yegiazaryan als Einlage in
   den Trust uber seine Anwalte Gibson Dunn per 08.06 .2015 USD 188 ' 146 ' 102.08.
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 46 of 80 Page ID
                                  #:862
                                 Seite 36




    5     Die Exekutionsverfahren
    1.4   Die Vollsfreckungsschritte Smagins
    In einem ersten Schritt pfandete Vitaly Smagin nur die Begunstigtenrechte von
    Yegiazaryan. Die Zwangsvollstreckung wurde zu 08 EX .2016.839 am 24.2.2016
    bewilligf . Die CTX und Yegiazaryan bekampften die Exekutionsbewilligung bis
    zum SIGH, verloren aber .


    Der Alpha Trust war relativ ungewohnlich ausgestaltet und enthielt derart starke
    Einflussrechte des Ashot Yegiazaryan, dass diese einen Vermogenswert im
    Sinne der Exekutionsordnung bildeten. Deshalb leitete Vitaly Smagin die
    Vollstreckung des Schiedsurteils in Liechtenstein in die Wege. Mit
    Exekutionsbewilligung   vom     21.11 .2016 des Furstlichen Landgerichtes
    (08 EX.2016.5802-3 ) wurde die Exekution bewilligt. Ashot Yegiazaryan und die
    CTX Treuhand AG als Treuhanderin des Alpha Trusts bekampften die
    Entscheidung durch alle Instanzen, bis sie vom StGH bestatigt wurde. Ashot
    Yegiazaryan durfte ab der zweiten Exekutionsbewilligung (23.11 .2016) keine
    Rechte mehr ausOben. Der Spruch der Exekutionsbewilligung lautet
    ausdrucklich auf die Gesamtrechte des Ashot Yegiazaryan, einschliesslich
    seiner Rechte als Protektor und dem Recht, Treuhander zu bestellen und
    abzuberufen. Diese Pfandung ist nach wie vor aufrecht und seit dem
    21.11 .2016 kann Ashot Yegiazarian uberseine Gesamtrechte nicht verfugen.


    Die Vollstreckung auf diese Art von Vermogenswerten im Wege einer
    Vollstreckung auf "andere Vermogenswerte" erfolgt in einem ersten Schritt
    durch Pfandung dieser Vermogenswerte und in einem zweiten Schritt durch
    Ermachtigung der Ausubung der entsprechenden Rechte durch das Gerichtim
    Rahmen des Verwertungsverfahrens. Mit weiterem Beschluss vom 02.03.2020
    (ON 109 ) wurde die Verwertung der gepfandeten Gesamtrechte bewilligt . Die
    Ermachtigung zur Verwertung der gepfandeten Gesamtrechte lautet unter
    anderem ( insbesondere) auf das Recht zur Abberufung von Treuhandern und
    Bestellung u.a. der derzeitigen Treuhander .


   Ein solcher Beschluss ist sofort vollstreckbar, weshalb Herr Vitaly Smagin am
   09.03.2020 die Rechtsanwalte Mag. Rudolf Schachle und Mag . Raphael
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 47 of 80 Page ID
                                  #:863
                                         Seite 37




    Nascher als neue Treuhander des Alpha Trusts bestellte. Die CTX Treuhand AG
    wurde gleichzeitig abberufen. Die Eintragung der Antragsgegner wurde mit
    18.05.2020 im Handelsregister durchgefuhrt.


    1.5     Aufschiebung der Exekution
    Ashot Yegiazaryan versuchte noch die aufschiebende Wirkung bezuglich derm
    Verwertungsbeschluss vom 02.03.2020 zu erreichen. Das Furstliche Landgericht
    war aber der Ansicht, dass die Abberufung der CTX und die Neubestellung der
    Treuhander rechtsgultig ist (Seite 30 ) und Vitaly Smagin die Rechte berechtigt
    ausubt . Die einstweilige Hemmung wurde nur gegen Erlag einer
    Sicherheitsleistung von USD 125 Mio gewahrt . Diese hat Ashot Yegiazaryan
    nicht erlegt .


    1.6    Strafverfahren in Liechtenstein
    Das Furstliche Landgericht fuhrt seif derm Jahre 2016 zu 11 UR.2016.77 gegen
    Yegiazaryan, Dr. Thomas Wilhelm, Nikolaus Wilhelm und die CTX Treuhand AG
    strafrechtliche Vorerhebungen wegen des Verdachts des Verbrechens des
    betrOgerischen Konkurses (§ 156 Abs. 1 und 2 StGB) und des Vergehens der
    Vollstreckungsvereitelung ( § 162 Abs. 1 und 2 StGB) . Dem Verfahren liegt
    gleiche Sachverhalt zugrunde, wie dem Zivilverfahren 04 CG.2019.5.



    6      Treuhander des Alpha Trust
    6.1     Bestellung der Treuhander durch den betreibenden Glaubiger
    Wie oben erwahnt wurden die Treuhander des Alpha Trust aufgrund der
    Verwertung der Gesamtrechte des Ashot Yegiazaryan bestellt. Davon ist auch
    das Landgericht im Exekutionsverfahren ausgegangen ( siehe den Beschluss zu
    08 EX .2016.5802 ON 125, siehe Seite 30 ) . Nur diese sind Treuhander ( siehe auch
    Rz. 0 ) . Ebenso das Trustaufsichtsgericht im Beschluss vom 27.07.2020 zu 07
    HG .2020.93 (Seite 79 ff ) .


    Es gibf mehrere Personen, die behaupten, dass das Pfandrecht des Vitaly
   Smagin sei durch Abbestellung der CTX erloschen. Die Idee geht auf RA Moritz
   Blasy von Walch & Schurti zuruck, welcher sie erst gegenuber Schachle und
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 48 of 80 Page ID
                                  #:864
                                         Seite 38




    Nascher und dann in den USA als Zeuge ausserte. Sie wurde von RA Christian
    Batliner von bwb und nun wohl von RA Thomas Struth ubernommen. Auch der
    nunmehrige Anzeiger behauptet, die Pfandung habe sich nur auf die
    gegenuber der CTX bestehenden Rechte bezogen .


    Es ware wichtig, wenn das Landgericht hier klarend beitragt , denn dieser
    Unsinn ist ansteckend und bildet das Ruckgrat der derzeit laufenden
    Glaubigerverkurzung. Klarende Begrundungen der hiesigen Gerichte werden
    im Ausland ernst genommen.


    Zum Inhalt: Die Formulierung im Verwertungsbeschlusses ON 109 "Die
    Verwertung der mit Exekutionsbewilligung [ ...] gepfandeten, der verpflichfeten
    Partei als Treugeber, Protektor und Begunstigter des Alpha Trusts [ ...] gegenuber
    der CTX Treuhand Aktiengesellschaft als Treuhanderin des Alpha Trust [ ...] "
    ( Beschluss vom 02.03.2020, Punkt 1.1 Seite 1 ) ist keine Einschrankung der Rechte
    auf die CTX, sondern alleine darauf zuruckzufuhren, dass der Trust selbst keine
    Rechtsperson   ist. Ein Trust nach liechtensteinischem Recht ist eine
   Rechtsbeziehung zwischen Personen, die anders als Aktiengesellschaften oder
   Stiftungen, keine eigene Rechtspersonlichkeit hat und nur durch seinen
   Treuhander ( als natOrliche oder juristische Person) berechtigt und verpflichtet
   werden kann. Aufgrund der fur die Begrundung von Pfandrechten
    erforderlichen Publizitat wurde die CTX ( als Treuhanderin zum Zeitpunkt des
    Erlasses der Exekutionsbewilligung ) auch in den Spruch aufgenommen.

    Es handelt es sich somit um eine exekutionsrechtlich technische Notwendigkeit,
   dass im Spruch die Verwertung der gepfandeten Rechte gegenuber der CTX
   ( als damalige Drittschuldnerin ) ausgesprochen wird . Das hat der OGH im
   konkreten Verfahren 08 EX .2016.5802 in ON 72 auch ausdrucklich festgehalten:


         "7.1. 1. Gem. Gern Art 242 Abs 1 EO ( =§ 331 Abs 1 oEO ) hat zum Zwecke der
         Exekution auf Vermogensrechte, die nicht zu den Forderungen gehoren,
         das Gericht auf Antrag des betreibenden Glaubigers das Gebot zu
         erlassen, sich jeder VerfOgung uberdas Recht zu enthalten ( Pfandung ) . Ist
         kraft dieses Rechts eine bestimmte Person zu Leistungen verpflichtet, so ist
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 49 of 80 Page ID
                                  #:865
                                             Seite 39




           die Pfandung erst dann als bewirkt anzusehen, wenn auch dieser dritten
           Person das gerichtliche Verbot, an den Verpflichteten zu leisten , zugestellt
           wurde. Gem Art 242 Abs 2 EO isf die Art der Verwertung des Rechtes vom
           Gericht auf Antrag des betreibenden Glaubigers nach Einvernahme des
           Verpflichteten und aller Glaubiger, zu deren Gunsten Pfandung erfolgte,
           zu bestimmen."
    Andert     sich     nun    der     Treuhander,      ist    das    ein   klarer     Fall       der
    Gesamtrechtsnachfolge            des   Drittschuldners,     bei   welchem        die     neuen
    Treuhander das Treugut mit alien Belastungen ubernehmen, wie sie zuvor
    bestanden. Die Exekutionsbewilligung lautete denn auch ausdrucklich auf die
    CTX in ihrer Funktion als Treuhander des Alpha Trusts. Art. 911 Abs. 4 PGR
    besagt:


           Ergibt sich aus dem Gesetz Oder sonstiger Treuanordnung nichts anderes,
           so finden auf das Treugut als Sondergut die Vorschriften uber das
           Gesamteigentum, jedoch mit Ausschluss jener uber die Teilung , mit der
           Massgabe Anwendung, dass die Treuhander zur gesamten Hand
           berechtigt und verpflichtet sind und, dass bei Ausscheiden eines
           Treuhanders Oder bei Eintritt eines neuen Treuhanders die Rechte und
           Pflichten ohne weiteres soweit fur die Ubertragung nicht besondere
           Formvorschriften aufgestellt sind und, abgesehen von der Pflicht zur
           Bestellung neuer Treuhander , den jeweiligen Treuhandern anwachsen .

    Daraus folgt, dass bei Abberufung des alten und Bestellung des neuen
    Treuhanders dieser im Wege der Gesamtrechtsnachfolge in die Rechte und
    Pflichten des Treuhandverhaltnisses eintritt.


    Art. 5 und 34 EO enthalten Bestimmungen zur Universalrechtsnachfolge von
    betreibender und verpflichteter Partei, wobei der allgemeine Grundsatz gilt,
    dass der zugunsten des Oder gegen den ursprunglichen Inhaber der Sache
    ergangene Exekutionstitel auch fur bzw. gegen den Rechtsnachfolger, und
    zwar     auch     fur   und   gegen      den    Einzelrechtsnachfolger ,      wirkt       .   Zur
    Rechtsnachfolge           beim     Drittschuldner         oder    sonstige       Falle        der
    Universalsukzession sind dort aber nicht geregelt, ebenso wen/ g wie Falle der
                                                                              '



    Einzelnachfolge auf Glaubiger- oder Schuldnerseite. Eine besondere Regelung
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 50 of 80 Page ID
                                  #:866
                                 Seite 40




    im Zusammenhang mit Gehaltsforderungen betreffend den Umfang des
    Pfandrechtes enthalt Art. 221 EO, da es dort um die Pfandung zukunffiger
    Forderungen geht. Nach hM hat der Wechsel des Drittschuldners im Wege der
    Gesamtrechtsnachfolge auch hier den einfachen Ubergang des Pfandrechts
    zur Folge. Beispielhaft wird hier der Eintritt des Masseverwalters in das
    Dienstverhaltnis Oder ein Ubergang des Dienstverhaltnisses gemass § 3
    oAVRAG angefOhrt. Auch ein nachtraglicher Schuldbeitritt eines Dritten - sei es
    vertraglich, sei es ex lege ( etwa nach § 1409 oABGB, § 38 oUGB, § 6 6 AVRAG ) -
    fuhrt zu einer Pfandrechtserstreckung auf diesem Dritten. Nachdem bei
    Gesamtrechtsnachfolge auf Seiten des betreibenden Glaubigers Oder des
    Schuldners eine Anderung der betreffenden Partei von selbst eintritt, ist eine
    prozessuale Handlung nicht erforderlich.


    Unter Berucksichtigung der Regelungen des Art. 911 PGR kann kein Zweifel
    bestehen, dass Raphael Nascher und Rudolf Schachle im Wege der
    Universalsukzession   in      die   Rechte   und   Pflichten   der   CTX   Treuhand
    Aktiengesellschaft als Treuhanderin des Alpha Trust ( und Drittschuldnerin im
    Rahmen der Exekutionsbewilligung vom 21 . November 2016 ) eingetreten sind ,
    ohne dass es einer besonderen Handlung Oder eines gerichtlichen Beschlusses
    bedarf .


    6.2    Verfahrensstand
    Gegen den Beschluss des Furstlichen Landgerichts ON 109 ist zwar noch ein
    Rekurs beim OG anhangig, jedoch ist der Beschluss bereits vollstreckbar . Die
    beantragte einstweilige Hemmung wurde gegen Erlag einer Sicherheitsleistung
    von USD 125 Mio. gewahrt, welche nicht erlegt wurde. Aus diesem Grunde
    kommt dem Rekurs im Verfahren zu 08 EX .2016.5802 keine aufschiebende
    Wirkung zu.


    7      Parallele Zivilklage
    In ON 1 Punkt 6 erwahnt der Anzeiger das Verfahren 04 CG.2019.5, legt aber
    nichts vor , sondern beantragt nur den Beizug des Aktes. Nach standiger
    Gerichtspraxis werden solche Akten nicht beigezogen, da damit uber die
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 51 of 80 Page ID
                                  #:867
                                        Seite 41




    Akteneinsicht von einem unzustandigen Richter entschieden wird. Bescheinigt
    ist also diesbezuglich nichts.


    Im Ubrigen ist es aber richtig, dass ein solches Verfahren existiert. Es ist ein
    Mantra Ashots, Herr Smagin ware ausschliesslich auf das Zivilverfahren
    beschrankt und der " Alpha Trust" ware im Exekutionsverfahren nicht gehort
    worden. Beides ist nicht richtig.


    Die CTX als Treuhanderin des Alpha Trust hat die Pfandung bis zum StGH
    bekampft und auch beim Verwertungsverfahren an der Verhandlung
    teilgenommen.


    Bei einer Glaubigerverkurzung und einer Vollstreckungsvereitelung wie von
    Ashot Egiazaryan begangen gibt es mehrere Ansoruchsarundlaaen. die
    parallel geltend gemacht werden konnen.


           a. Das Exekutionsverfahren auf die Rechte von Ashot Egiazaryan kann
              indirekt zu Vermogen fuhren.
           b. Gleichzeitig     unterliegt   der    Transfer   der    paulianischen
               Schenkungsanfechtung nach Art. 64 und 65 RSO.
           c . Ashot Yegiazarian und die CTX verwirklichten auch das Delikte nach
               § 156    StGB    ( betrugerischer   Konkurs)    und    § 162    StGB
               (Vollstreckungsvereitelung ) . Das sind Schutznormen und es bestehf
               daherein Schadenersatzanspruch ( vgl. Rz. 0 oben).


   Dass insbesondere eine Straftat verschiedene Anspruchsgrundlagen nach sich
   zieht, die durchaus parallel geltend gemacht werden konnen, ist nichts
   Ungewohnliches.


   Im Ubrigen ist das eine Sache des Exekutionsgerichts gegebenenfalls in den
   Rechtsmitfelinstanzen zu entscheiden, atis welchen Grunden die Exekution
   zulassig ist Oder nicht. Was aber rechtmassig entschieden wurde, kann das
   Aufsichtsgericht nicht unterlaufen. Das entspricht der Meinung des Landgericht
   im Beschluss vom 27.07.2020 zu 07 HG .2020.93 . Das Gericht fOhrt aus, dass das
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 52 of 80 Page ID
                                  #:868
                                        Seite 42




   Trustaufsichtsgericht    nicht   dazu   da      sei,   die   exekutionsrechtlichen
    Zustandigkeiten und Vorschriften auszuhebeln.


    8     Angebliche Pflichtverletzungen
    In ON J Punkt 7 ff . suggeriert der Anzeiger, die Bestellung der Treuhander
   Schachle und Nascher sei in irgendeiner Form nur "teilwirksam". Diese dOrften
    nicht vollumfanglich Ober das Treuvermogen verfOgen.


    Das ist nafOrlich grober Unsinn und ein ordnungsgemass durch rechtsgOltigen
    Beschluss des Protektors bestellter Treuhander - ob der Beschluss nun im
    Exekutionsverfahren substituiert Oder nicht - ist ordnungsgemass bestellt. Er hat
    damit alle Rechte und Pflichten eines solchen. "Halbtreuhander" kennt das
   Gesetz nicht und ware das auch eine praktisch unmogliche Rechtslage, da
    keiner mehr weiss, wer was eigentlich genau tun dart.


    Der Beschluss des Glaubigers hat gleiche Wirkung, wie ein Beschluss des
   Schuldners selbst, da der Glaubiger dessen Rechte genau so ausubt, wie dies
    der Schuldner konnte.


    Davon abgesehen ist natOrlich richtig, dass Herr Smagin Ausschuttungen an
    sich nur im Umfang der ausstehenden Schuld genehmigen dart und die
   Treuhander auch nicht mehr ausschOtten werden. Das steht derzeit aber nicht
   zur Debatte, denn ohne Kontrolle Ober das Vermogen konnen die Treuhander
    keinen Rappen ausschutten.


    Das momentane Problem der Treuhander liegt aber ganz woanders, denn
    ihnen wird durch Ashot Egiazaryan, die Scheintreuhanderinnen Natalija
    Dozortseva und Murielle Jouniaux und andere die VerfOgung uber das
   Treuvermogen behaupten, Oberhaupt verunmdglicht. Dabei versuchen diese
    iede VerfOgung Ober das Trustvermogen zu verhindern und nicht wie Stephan
    Egiazaryan versucht zu suggerieren, eine Oberschiessende Befriedigung des
   Glaubigers Smagin.
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 53 of 80 Page ID
                                  #:869
                                         Seite 43




    Derzeit versuchen die Treuhander nur, das Vermogen unter Kontrolle zu bringen
    - insbesondere zur Befriedigung der anstehenden Verbindlichkeit . Die
    Tochtergesellschaft des Trusts, die Savannah Advisors Inc., kann selbst nicht
    uberihr Vermogen verfugen - aus den gleichen Grunden wie oben dargestellt.
    Die Bank      in Monaco stellt sich quer, weil sie mit Drohungen und
    strafrechtlichem Hintergrund seitens Ashot Egiazaryans und Natalia Dozortsevas
    konfrontiert wird und wohl auch mit ihrem langjahrigen Kunden freundlich
    gesinnt - das verwaltete Vermogen weiter verwalten will. Entsprechend kann
    nicht einmal die Savannah Advisors Inc. ihre eiaenen Verbindlichkeiten
    befriedigen, wie bspw. die Anwalte aus Nevis bezahlen.


    Es ist dahersehr verstandlich und in der Entscheidungshoheit der Direktoren der
    Savannah Advisors Inc., das Vermogen an geeigneten Orten anzulegen. Wenn
    sie es fur angebracht halten, ein Bankkonto in Liechtenstein zu fuhren, dann ist
    ihnen das unbenommen und eine Gefahrdung nicht ersichtlich. Das gilt sowohl
    fur die Gesellschaft wie auch fur den Trust.


    9     Natalija Tsaglolva
    Frau Natalija Tsagolova ist die Mutter von Stephan Egiazaryan und tauscht
    offenbar mit ihm Dokumente aus, wie eben die Schreiben ihrer Anwalte an die
   Treuhander. Es mOsste dem Anzeiger also auch                  mehr    uber   die
   Begunstigteneigenschaft seiner Mutter bekannt sein.


   Der Anzeiger hat jedenfalls nicht bescheinigt, dass seine Mutter keine
   Begunstigte ist. Warum er sich dann uber ein " Anerkenntnis" uberhaupt aufregt,
   versteht man nicht.


   Einen Rechtsakt der Treuhander hat der Anzeiger auch nicht vorgelegt,
   sondern nur ein Schreiben vom Anwalt Tsagolovas, wie er eine Besprechung
   verstanden hat.


   Jedenfalls ist Herrn Smagin kein Rechtsakt von Schachle und Ndscher bekannt,
   der sie zur Begunstigten bestellte. Eine Bestellung Tsagolovas hatte Smagins
   Zustimmung bendtigt, die er nicht gegeben hat.
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 54 of 80 Page ID
                                  #:870
                                          Seite 44




    Selbst wenn Natalija Tsaglolva ErmessensbegOnstigte des Trusts ware, bedeutet
    das noch nicht, dass sie irgendetwas bekommt Oder etwas an sie
    ausgeschOttet werden soil. Das ist derzeit, wie oben erwahnt, ohnehin fur alle
    BeaOnstiate unmoalich.

    DarOber hinaus hatte der Anzeiger auch kein subjektives Recht darauf , andere
    Personen als BegOnstigte durch die Treuhander ausschliessen zu lassen. Es
    handelt sich gemass Treuurkunde generell um ErmessensbegOnstigte.


    Nach Befriedigung von Smagins Forderung fallt die VerfOgungsmacht wieder
    an Ashot Yegiazarian. Die von ihm dann neu bestellten Treuhander konnen
    dann Begunstigte bestellen Oder entfernen, wie sie das fOr richtig erachten
    (Treuurkunde Punkt 8 ) .


    10     Direktoren der Savannah Advisors Inc.
    Grundsatzlich ist es die Entscheidung der Treuhander, wen sie als Direktor der
    100%igen Tochtergesellschaft Savannah Advisors Inc . einsetzen. Die Aktien
    gehoren ihnen und das ist eine GeschaftsfOhrungsentscheidung . Wenn
    Treuhander beschliessen, einen lizenzierten liechtensteinischen Treuhander
    gemeinsam mit einer lizenzierten liechtensteinischen Treuhandergesellschaft als
    Direktoren einzusetzen, ist eine Gefahrdung nicht ersichtlich.


    Die vormaligen Direktoren der Savannah Advisors Inc. traten freiwillia zuruck . Es
    liegt nicht in der Hand der nunmehrigen Treuhander, sie gegen ihren Willen
    "wieder einzusetzen".


    Nach dem Recht von Nevis wo die Savannah Advisors Inc . domiziliert ist, ist
    derjenige Aktionar, der im Aktienbuch eingetragen ist. Das war zum Zeitpunkt
    der neuen Treuhander die CTX Treuhand AG . Diese beschloss die Anderung der
    Direktoren ( in Abstimmung mit den neuen Treuhandern Schachle und
    Nascher ) . Die Direktoren wurden also sicher gOltig bestellt.
    Ashot Egiazaryan will nun Ober seine Strohmanner Stephan Egiazaryan und
    Natalija Dozortseva von einer Verwirruna orofitieren, die sie selbst heraestellt
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 55 of 80 Page ID
                                  #:871
                                        Seite 45




    haben. Sie hat den Registered Agent in Nevis angeschrieben und ihm Unsinn
    uber die Treuhander erzahlt.


    Kern des ganzen Problems ist wiederum die Behauptung, Natalija Dozortseva
    und Murielle Jouniaux waren die eigentlichen Treuhander.


    11    Antrage zur Verhinderung der Vollstreckung
    Wahrend Stephan Egiazaryan behauptet, nur das nicht von Smagins Exekution
    betroffene Vermogen schutzen zu wollen, sind seine Antraae aenau das
    Geaenteil . Er versucht die Vollstreckung zu verhindern.

    Die Vollstreckung basiert darauf , dass Herr Smagin die Gesamtrechte des
    Protektors ausOben kann. Es ist gerade die kumulierte Macht, die die
    Gesamtrechte des Ashot zum Vermogenswert im Sinne der EO macht . Dieser
    enthalt ganz wesentlich, die Treuhander nach Belieben einsetzen und
    abberufen zu konnen, wie das auch Ashot konnte. Nachdem Ausschuttungen
    bei mehreren Treuhandern nur einstimmig erfolgen konnen, ist jede zusatzliche
    Bestellung eines Treuhanders de facto eine Blockade des Exekutionsverfahrens.


    Wenn Stephan Egiazaryan tatsachlich Sorge um das Restvermogen hatte, ware
    es das Sinnvollste, mit den Treuhandern zusammen zu arbeiten um eine rasche
    Zahlung zu ermoglichen, damit derZinslauf beendet wird.


    Im Obrigen ist der Vortrag von Stephan Egiazaryan insofern widerspruchlich, als
    dass eine Bestellung eines "neutralen Dritten" naturlich nur dann Oberhaupt in
    Frage kame, wenn Natalija Dozortseva und Murielle Jouniaux nicht bereits
    Treuhander waren. Andernfalls ginge es um die Durchsetzung ihrer
    Zustimmungspflichten, was nicht mit der Bestellung weiterer Treuhander Oder
    Abberufung    der   anderen    erfolgen   kann.    Dann    /age   es   an   ihnen,
    entsprechende Antrage bei Gerichtzu stellen und nicht am Begunstigten.


    12    Vage Anordnungen - faktische Blockade
    In Antragspunkten 2 und 3 will Stephan Egiazaryan ganz vage und unklare
    Anordnungen an die Treuhander erreichen, bei denen dann niemand genau
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 56 of 80 Page ID
                                  #:872
                                        Seite 46




    we /'ss, was die Treuhander danach durften und was nicht. Nach Stephan
    Egiazaryans Theorie ware schon der Wechsel eines Bankkontos Oder die
    Oberweisung der Savannah Advisors Inc . an ihr eigenes Konto in Liechtenstein
    eine " ZweckOberschreitung". Wie sollen die Treuhander denn dann jemals den
    Titel vollstrecken Oder die Savannah auch nur ihren normalen Geschaftsbetrieb
    aufrechterhalten?


    Weder die Treuhander, noch die Banken Oder auslandischen Gerichte konnten
    mit solch unklaren Weisungen irgendetwas anfangen und der Trust wird de
    facto vollkommen blockiert. Das Gericht darf sich nicht vor diesen Karren
    spannen lassen.


    Im Obrigen ist unklar, warum ein Wechsel eines Bankkontos Oder Vermogens-
    verwalters Oder auch die Ubernahme des Vermogens von der Savannah
    Advisors Inc . auf den Trust nicht eine sinnvolle Massnahme sein sollte, vollig
    unabhangig von der Frage, wer BegOnstigter Oder Protektor ist.


    13    Streitverhandlung und mundliche Einvernahme
    Sollte das Gericht die Antrage des Stephan Yegiazarian relevant erachten,
    wird beantragt, die Sache mundlich zu erortern und die Treuhander uber die
    Sachlage und die Situation des Trusts einzuvernehmen.


    14    Sicherheitsleistung
    Sollte das Gericht Anordnungen im Aufsichtsverfahren erwagen, dann ware
    das   wegen    des    offensichtlichen   Schadens    nur   gegen    Erlag   einer
    Sicherheitsleistung moglich . Wie sich aus dem Exekutionstitel ergibt, fallen fur
    diesen laufend Zinsen von ca. CHF 28V 00.00 pro Tag an. De facto lauft es auf
    einen Eingriff in die Protektorenrechte hinaus, welche zur Vollstreckung einer
    derzeit ausstehenden Schuld von uber USDJ 28 Mio. von Herrn Smagin in
    Exekufion gezogen sind. Es ist durchaus moglich, dass Herr Smagin bei den
    beantragten Massnahmen seine Forderung nicht mehr durchsetzen kann,
    weshalb uber die voile Summe Sicherheit zu leisten ist.
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 57 of 80 Page ID
                                  #:873
                                     Seite 47




    Zum wiederstreitenden Vorbringen wurde Beweis zugelassen und
    aufgenommen durch:

    Einsichtnahme in die vom Antragsteller gelegten Urkunden:



    Declaration of Trust vom 27.05.2015                           Beilage   A
    Letter of Wishes of Ashot Egiazaryan vom 03.07.2015           Beilage   B
    Written Deed of Appointment of Beneficiaries of
    Alpha Trust vom 31.03.2020                                    Beilage   C
    Auszug aus dem Handelsregister vom 25.05.2020                 Beilage   D
    Beschluss vom 09.03.2020                                      Beilage   E
    Rekurs vom 23.03.2020 gegen den Verwertungsbeschluss vom
    02.03.2020 zu 08 EX.2016.5802 ( ON 109)                       Beilage   F
    Instrument of Appointment of Additional Trustees betreffend
    Frau Natalia Dozortseva vom 31.03.2020                        Beilage   G
    Instrument of Appointment of Additional Trustees betreffend
    Frau Murielle Jouniauxvom 16.04.2020                          Beilage   H
    Vorstellungen bzw. Beschwerden vom 13.05.2020 an das
    Amt fur Justiz bzw. die Beschwerdekommission
    fOr Verwaltungsangelegenheiten (zu TB-Nr. 3261 )              Beilage   I
    Klage Vitaly Smagin vom 09.03.2016                            Beilage   J
    Beschluss des Furstlichen Landgerichts vom 21.04.2020,
    ON 125 zu 08 EX.2016.5802                                     Beilage   K
    Schreiben Schwarzler Rechtsanwalte AG vom 07.05.2020          Beilage   L
    Schreiben Schwarzler Rechtsanwalte AG vom 18.06.2020          Beilage   M
    Schreiben der Compagnie Monegasque de Banque vom
    29.07.2020                                                    Beilage   N
    Schreiben der Prestige Trust Company Ltd. vom 15.07.2020      Beilage   O
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 58 of 80 Page ID
                                  #:874
                                          Seite 48




    Certificate of Incumbency vom 31.03.2020                       Beilage    P
    Antrag vom 27.07.2020 samt Beilagen                            Beilage   Q




    Einsichtnahme in die von den Antragsgegnern gelegten Urkunden:

    Portfoliobewertung der Vermogenswerte des Alpha Trusts
    bei der CMB per 31.07.2020 ( S. 1 )                            Beilage   1.1
    Beschluss des Furstlichen Landgerichts vom 02.03.2020,
    ON 109, zu 08 EX.2016.5802                                     Beilage   1.2
    Beschluss des Furstlichen Landgerichts vom 02.11.2016,
    ON 3 zu 08 EX.2016.5802                                        Beilage   1.3
    Beschluss des Furstlichen Landgerichts vom 27.07.2020,
    ON 6 zu 07 HG.2020.93                                          Beilage   1.4
    Beschluss von Vitaly Smagin vom 09.03.2020                     Beilage   1.5
    Annahmeerklarung von Mag. iur. Rudolf Schachle und
    Mag. iur. Raphael Nascher vom 09.03.2020                       Beilage   1.6
    Beschluss des Furstlichen Landgerichts vom 21.04.2020,
    ON 125 zu 08 EX.2016.5806                                      Beilage   1.7
    Handelsregisterauszug des Alpha Trust (FL-0002.510.771 - 1 )
    vom 04.08.2020                                                 Beilage   1.8
    Instrument of Appointment of Additional Trustees
    vom 31.03.2020 (inkl. deutscher Obersetzung der Seite 3)       Beilage   1.9
    Instrument of Appointment of Additional Trustees
    vom 16.04.2020 (inkl. deutscher Obersetzung der Seite 3)       Beilage 1.10
    Instrument of Appointment of Additional Trustees
    vom 30.03.2020 (inkl. deutscher Obersetzung der Seite 3)       Beilage 1.11
    Instrument of Nomination vom 03.07.2015
    (inkl. deutscher Obersetzung)                                  Beilage 1.12
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 59 of 80 Page ID
                                  #:875
                                      Seite 49




    Letter of Wishes von Ashot Egiazaryan vom 03.07.2015
    (inkl. deutscher Ubersetzung)                              Beilage 1.13
    Schreiben Walch & Schurti vom 31.03.2020                   Beilage 1.14
    Treuhandurkunde (Declaration of Trust) vom 27.05.2015
    samt deutsche Obersetzung                                  Beilage 1.15
    Antrag BWB Rechtsanwalte vom 09.04.2020                    Beilage 1.16
    Verfugung des Amtes fOr Justiz vom 27.04.2020              Beilage 1.17
    Schriftsatz BWB Rechtsanwalte vom 13.05.2020               Beilage 1.18
    Entscheidung des Furstlichen Obersten Gerichtshofs
    vom 07.09.2018, ON 72 zu 08 EX.2016.5802                   Beilage 1.19
    Schreiben Savannah Advisors Inc. an Alpenrose Wealth
    Management vom 13.07.2020                                  Beilage 1.20
    Auszug SRO-Mitgliedersuche auf finma.ch vom 19.08.2020     Beilage 1.21
    HR -Auszug Alpenrose Wealth Management AG
    vom 19.08.2018                                             Beilage 1.22
    E-Mail von Pierre Gabris an Ashot Egiazaryan vom 31.07.2020 Beilage 1.23
    Schreiben der CMB vom 21.04.2020                           Beilage 1.24
    Resignation of former directors dated 31 March, 2020       Beilage 1.25
    Resolution reg. Transfer of Signatory Rights
    dated 31 March 2020                                        Beilage 1.26
    Shareholder Resolution dated 31 March, 2020                Beilage 1.27
    Declaration of Acceptance of new directors of
    Savannah Advisors Inc . dated 15 May, 2020                 Beilage 1.28
    E-Mail von Stevyn, Prestige Trust, an Rosalind Nicholson
    vom 03.08.2020                                             Beilage 1.29
    Certificate of Incumbency der Savannah Advisors Inc .
    dated 31 March, 2020                                       Beilage 1.30
    Register of Directors der Savannah Advisors Inc.
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 60 of 80 Page ID
                                  #:876
                                      Seite 50




    dated 31 March, 2020                                        Beilage 1.31


    Einsichtnahme in die von der weiteren Partei gelegten Urkunden:

    Urteil Moskau vom 31.05.2018 samt deutscher Obersetzung     Beilage   2.1
    Wikipedia-Auszug Ashot Yegiazaryan samt dt. Ubersetzung     Beilage   2.2
    Interpol-Auszug Ashot Yegiazaryan                           Beilage   2.3
    Schiedsurteil vom 11.11 .2014 samt deutscher Obersetzung    Beilage   2.4
    Vorbringen Natalia Tsagolova 10.12.2015 mit dt. Obersetzung Beilage   2.5
    Treuhandurkunde ( Declaration of Trust) vom 27.05.2015
    samt deutscher Obersetzung                                  Beilage   2.6
    Handelsregister-Auszug Alpha Trust (FL-002.510.771- 1 )
    vom 13.07.2020                                              Beilage   2.7
    Certificate of Incumbency re. Savanna Advisors Inc.
    vom 02.06.2015                                              Beilage   2.8
    Shareholder Resolution Savannah Advisors Inc. vom
    02.06.2015 samt deutscher Obersetzung                       Beilage   2.9
    Brief CTX Treuhand AG an CMB vom 02.06.2015
    samt deutscher Obersetzung                                  Beilage 2.10
    Kontoauszug CMB vom 05.06.-03.08.2015                       Beilage 2.11
    Beschluss 08 EX.2016.839- 4 vom 24.02.2016                  Beilage 2.12
    Urteil StGH 2017 / 127 vom 26.03.2018                       Beilage 2.13
    Beschluss Furstliches Landgericht 08 EX.2016.5802-3
    vom 21.11 .2016                                             Beilage 2.14
    Beschluss OGH zu 08 EX.2016.5802-72 vom 07.09.2018          Beilage 2.15
    Urteil StGH 2018 / 111 vom 29.10.2019                       Beilage 2.16
    Verwertungsbeschluss zu 08 EX.2016.5802-109 vom 02.03.2020 Beilage 2.17
    Beschluss Vitaly Smagin vom 09.03.2020                      Beilage 2.18
    Gerichtsbeschluss des Central District of California
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 61 of 80 Page ID
                                  #:877
                                        Seite 51




    vom 01.04.2020 samt deutscher Ubersetzung                      Beilage 2.19
    Beschluss Furstliches Landgericht zu 08 EX.2016.5802- 125
    vom 21.04.2020                                                 Beilage 2.20
    Rechtshilfeersuchen 11 UR.2016.77-279 vom 10.09.2019           Beilage 2.21
    Beschluss Furstliches Landgericht zu 07 FIG.2020.93- 6
    vom 27.07.2020                                                 Beilage 2.22
    Urteil StGH 2018 / 114 zur Beschwerde der CTX                  Beilage 2.23
    Protokoll vom 18.02.2020 vom 29.10.2019 zu 08 EX.2016.5802     Beilage 2.24
    Shareholder Resolution Savannah Advisors Inc.
    vom 31.03.2020                                                 Beilage 2.25
    Brief an Batliner Wanger Batlineran Prestige vom 15.05.2020    Beilage 2.26
    E-Mail- Verkehr Natasha Grey und Edward Ryals
    vom 04.08.2020                                                 Beilage 2.27
    E-Mail-Verkehr Dozortseva an Kevin W. vom 02.07.2020           Beilage 2.28




    Folgender Sachverhalt steht test:

    Feststellunaen aus dem Verfahren 07 HG.2020.93 die auch fur das
    vorliegende Verfahren ubernommen werden:


         ( Die in Klammer angefuhrten Beilagen beziehen sich auf die in diesem
     Verfahren vorgelegten Urkunden und sind aus dem vorgelegten Beschluss
                         vom 28.07.2020, 07 HG.2020.93, Beilage 1.4, ersichtlich)


    Das Furstliche Landgericht fasste am 21.11.2016 auf Antrag des Vitaly
    Ivanovich Smagin als betreibende Partei wider den nunmehrigen
    Antragsteller Ashot Egiazaryan als verpflichtete Partei zu 08 EX.2016.5802
    folgenden Beschluss ( Beilage 13 ) :
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 62 of 80 Page ID
                                  #:878
                                           Seite 52




        Aufgrund des vollsfreckbaren Schiedsspruches des London Court of
        International Arbitration (LCIA) , London , Grossbritannien , vom 11 .
        November 2014 (berichtigt mit Entscheid vom 9. Januar 2015) zu Fall No .
        101721 , in der Schiedssache der klagenden Partei Vitaly Ivanovich
        SMAGIN , Krasnoproletarskaya st., h. 9, 127006 Moskau, Russland , gegen
        die beklagten Parteien 1 . KALKEN HOLDINGS LIMITED, 15 Agiou Paviou
        Street, Ledra House, Agios Andreas 1105, Nikosia, Zypern, und 2 . Ashot
        YEGIAZARYAN, 655 Endrino Place, Beverly Hills , California, Vereinigte
        Staaten von Amerika

        wird   der     betreibenden       Partei. Vitaly    Ivanovich             SMAGIN ,
        Krasnoproletarskaya st., h.9, 127006 Moskau, Russland,

        wider die verofUchtete Partei Ashot YEGIAZARYAN , 655 Endrino Place,
        Beverly Hills , California, Vereinigte Staaten von Amerika,

        zur Hereinbringung der vollsfreckbaren Forderung von
          •    USD 72 '243' 000.00 ( an Hauptsache ) , und
         •     USD 6 ’899' 701.32 ( an kapitalisierten Zinsen ) und
         •     GBP 2 ' 776 ' 473.68 und USD 672 ' 354.08 und RUB 2 ' 958 ' 750.00 ( an
               Kosten) und
         •     weiteren Zinsen in Hohe eines vierteljahrlich aufgezinsten
               Jahreszinssatz von 8% aus USD 72 '243'000.00 und USD 6‘89970 J .32 seif
               11 . November 2014 sowie
         •     der mil CHF 63 ‘880.00 bestimmten Kosten des Exekutionsantrages,
               die Exekution bewilliat durch

          1.   Pfanduna der der verpflichteten Partei als Treugeber , Protektor und
               Begunstigfer des Alpha Trusts ( FL-0002.510.771- 1 ), c / o Dr.iur. Thomas
               Wilhelm, Lova Center, 9490 Vaduz, gegenuber der
               CTX Treuhand Aktiengesellschaft als Treuhanderin des Alpha Trust
               ( FL-0002-510.771 - 1 ) , c / o Dr.iur. Thomas Wilhelm, Lova Center, FL- 9490
               Vaduz,
               zustehenden Gesamtrechte, insbesondere das Recht zum Erhalt von
               Zahlungen und Zuwendungen alter Art aus dem Treugut, das Recht
               zur Bestellung und Abberufung der Treuhander des Alpha Trusts ( Art.
               (2 ) Written Instrument vom 2. Juni 2015 ) , das Recht des Treuhanders
               zur Beendigung des Trusts ( Art. 3, 14.3 Declaration of Trust i .V .m . Art.
               ( Ij und (2 ) des Written Instrument) , das Recht des Treuhanders zur
               Bestellung der Begunstigten des Alpha Trusts ( Art. 8, 14.3 Declaration
               of Trust i.V.m. Art. ( 1 ) und (2 ) des Written Instrument) , das Recht des
               Treuhanders zur Anderung der Treuhandurkunden des Alpha Trusts
               ( Art . 12, 14.3 Declaration of Trust i.V.m . Art. ( 1 ) und (2 ) des Written
               Instrument ) , das Recht des Treuhanders zur Delegation samtlicher
               Rechte des Treuhanders einschliesslich seiner Ermessensbefugnisse
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 63 of 80 Page ID
                                  #:879
                                           Seite 53




               ( Art. 11 , 14.3 Declaration of Trust i.V.m. Art. ( 1 ) und ( 2 ) des Written
               Instrument) , das Recht des Treuhanders zur Ausubung samtlicher der
               im First Schedule des Declaration of Trust festgelegten Rechte ( Art.
               11 , 14.3 Declaration of Trust i.V.m. Art. ( 1 ) und (2 ) des Written
               Instrument) und den Rechten als Vermogensverwalter des Trusts
               (Minutes of a Meeting of the Directors of CTX Treuhand AG vom 3.
               J uni 2015 ) .

          2.   An die verpflichtete Parfei Ashot YEGIAZARYAN wird das Gebot
               erlassen, sich jeder Verfugung fiber die oben ( 1 .) bezeichneten
               Rechte zu enthalten.

          3.   An die CTX Treuhand Aktiengesellschaft als Treuhanderin des Alpha
               Trust ( FL-0002-510.771 - 1 ) , c / o Dr.iur. Thomas Wilhelm, Lova Center , FL-
               9490 Vaduz, wird das Verbot erlassen, aus diesen Anspruchen Oder
               unter Ausubung dieser Rechte ( 1 .) an die verpflichtete Partei Ashot
               YEGIAZARYAN und / oder einen Dritten zu leisfen , insbesondere
               Weisungen durch die verpflichtete Partei Ashot YEGIAZARYAN zu
               befolgen und / oder Zustimmungen durch die verpflichtete Partei
               Ashot YEGIAZARYAN zu akzeptieren und ihren Enfscheidungen
               zugrunde zu legen.

          4.   Ausgenommen von dieser Exekufionsbewilligung sind die durch die
               Forderungsexekutionsbewilligung des Fursflichen Landgerichtes vom
               24. Februar 2016 , 08 EX .2016.839, ON 4, bereits gepfandeten
               Forderungen, namlich die der verpflichteten Partei aufgrund seiner
               Rechtstellung als wirtschaftlich Berechtigter, Treugeber, Begunstigter
               und Auftraggeber des Alpha Trusts oder anderer Treuhand -
               verhaltnisse gegen die Drittschuldner ( i ) CTX Treuhand AG als
               Treuhanderin des Alpha Trust, ( ii) Dr. Thomas Wilhelm und ( Hi ) Nikolaus
               Wilhelm          zustehenden              Geldforderungen             und
               Ruckzahlungsanspruche.


    Dieser Beschluss wurde angefochten, vom Obergericht aufgehoben und
    vom OGH wieder hergestellt ( Beilage 14) . Der StGH gab der dagegen
    erhobenen Individualbeschwerde mit Urteil vom 29.10.2019 keine Folge
    ( Beilage 15) .

    Mit Beschluss vom 02.03.2020 ( 08 EX.2016.5802-109 ) wurde vom fursflichen
    Landgericht in der Folge die Verwertung der gepfandeten
    Gesamtrechte wie folgt bewilligt:
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 64 of 80 Page ID
                                  #:880
                                             Seite 54




    1.1    Die VERWERTUNG der mit Exekutionsbewilligung des Furstlichen
           Landgerichts vom 21. November 2016, 08 EX .2016.5802, ON 3 ,
           gepfandeten, der verpflichteten Parfei als Treugeber , Protektor und
           Begunstigter des Alpha Trusts ( FL-0002-510.771- 1 ), c / o Dr. iur. Thomas
           Wilhelm, Lova Center, FL-9490 Vaduz gegenOber der CTX Treuhand
           Aktiengesellschaft als Treuhanderin des Alpha Trust ( FL-0002-510.771 -
            1 ), c / o Dr .iur. Thomas Wilhelm, Lova Center, FL-9490 Vaduz
           zustehenden Gesamtrechte, namlich insbesondere des Rechts zum
           Erhalt von Zahlungen und Zuwendungen alter Art aus dem Treugut,
           des Rechts zur Bestellung und Abberufung der Treuhander des Alpha
           Trusts ( Art. (2 ) Written Instrument vom 2. Juni 2015 ) , des Rechts des
           Treuhanders zur Beendigung des Trusts ( Art. 3, 14.3 Declaration of
           Trust i.V .m. Art . ( 1 ) und (2 ) des Written Instrument ) , des Rechts des
           Treuhanders zur Bestellung der Begunstigten des Alpha Trusts ( Art. 8,
           14.3 Declaration of Trust i.V.m. Art. ( 1 ) und (2 ) des Written Instrument ) ,
           des Rechts des Treuhanders zur Anderung der Treuhandurkunden
           des Alpha Trusts ( Art . 12, 14.3 Declaration of Trust i.V.m. Art. ( 1 ) und
           (2 ) des Written Instrument) , des Rechts des Treuhanders zur
           Delegation samtlicher Rechte des Treuhanders einschliesslich seiner
           Ermessensbefugnisse ( Art. 11, 14.3 Declaration of Trust i.V .m. Art. ( 1 )
           und (2 ) des Written Instrument) und des Rechts des Treuhanders zur
           Ausubung samtlicher der im First Schedule des Declaration of Trust
           festgelegten Rechte ( Art. 11 , 14.3 Declaration of Trust i.V .m. Art. ( 1 )
           und (2 ) des Written Instrument), wird bewilliat , und zwar durch

           Ermachtigung der betreibenden Partei, die oben bezeichneten
           Rechte der verpflichteten Partei anstelle des Verpflichteten geltend
           zu machen, namlich insbesondere:


          a)     Abberufung der CTX :

                 Das Recht anstelle des Verpflichteten gemass Art. 14.05 des
                 Trust Deeds des Alpha Trusts i.d .F.d . des Written Instruments vom
                 2.6 .2015 die bisherige Treuhanderin des Alpha Trusts, die CTX
                 Treuhand AG, Lova-Center, 9490 Vaduz mit sofortiger Wirkung
                 abzuberufen.
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 65 of 80 Page ID
                                  #:881
                                           Seite 55




       b)      Benennung neuer Treuhander:

               Im Einklang mit Art. 10.1 . der Treuurkunde neue Treuhander des
               Alpha Trust zu benennen und zu bestellen,

               - sei dies die betreibende Partei,
               - die Herren Rechtsanwalte Mag.iur. Rudolf Schachle und lie.
                   iur. Raphael Nascher oder
               -   sonstige von der betreibenden Partei bestimmte naturliche
                   Personen Oder eine Treuhandgesellschaft mit Sitz im In- oder
                   Ausland,


        c)     Ausschuttung an Yegiazarian begehren und genehmigen :
               Von der gegenwartigen oder neu bestellten Treuhanderin des
               Alpha Trust anstelle des Verpflichteten auf Basis des Letter of
               Wishes des Verpflichteten vom 3.7.2015 und der Treuurkunde
               des Alpha Trusts i.d .F.d . des Written Instruments vom 2.6.2015
               sowie      auf    Basis     seines    tatsachlich   bestehenden
               Instruktionsrechts gegenOber der Treuhanderin des Alpha Trusts
               - die         Ausschuttung          der       verfahrensgegenstandlich
                 vollstreckbaren Forderung von CHF 91 '595 '445.97 (08
                 EX.2016.5802, ON 3 ) zuzOglich Zinsen ( namlich vierteljahrlich
                 aufgezinsten Jahreszinssatz von 8% aus USD 72'243 '000.00 und
                 USD 6 '899‘701.32 seif 15. November 2016 ) und Kosten an die
                 verpflichtete Partei an eine von der betreibenden Partei zu
                 bestimmende Zahlstelle zu fordern und zu wunschen, und
               - anstelle des Verpflichteten dieser Ausschuttung und ihrer
                 Durchfuhrung ( einschliesslich der von der betreibenden
                 Partei bestimmten Zahlstelle) in seiner Position als Protektor
                 ( i.S.d . Art. 14.4 i.V.m. Art. 8.1 .2 des Trust Deeds des Alpha Trust
                 vom 27.5.2015 i.d.F.d . des Written Instruments vom 2.6.2015 )
                 und Begunstigter ( i.S.d. Art. 1.1.2 und des Third Schedules des
                 Trust Deeds des Alpha Trust vom 27.5.2015 ) zuzustimmen.

             d ) Rechte aus der Vereinbarung zum Letter of Wishes ausuben :
               Von der gegenwartigen oder neu bestellten Treuhanderin des
               Alpha Trust anstelle des Verpflichteten auf Basis der Rechte des
               Verpflichteten gemass der Vereinbarung zum Letter of Wishes
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 66 of 80 Page ID
                                  #:882
                                           Seite 56




               vom 3.7.2015

                 die Bestellung der betreibenden Partei als Begunstigter des
                 Alpha Trusts,
                 die Ausschuttung der verfahrensgegenstandlich vollstreckbaren
                 Forderung von CHF 91 '595 '445.97 (08 EX.2016.5802, ON 3 )
                 zuzuglich Zinsen ( namlich vierteljahrlich aufgezinsten Jahres-
                 zinssatz von 8% aus USD 72243 '000.00 und USD 6'899'701.32 seif
                 15. November 2016 ) und Kosten an die betreibende Partei ( in
                 deren Eigenschaft als bestellte Begunstigte ) zu fordern und zu
                 wOnschen, sowie
                 anstelle des Verpflichteten dieser Ausschuttung und ihrer
                 Durchfuhrung ( einschliesslich der von der betreibenden Partei
                 bestimmten Zahlstelle ) in seiner Position als Protektor ( i .S .d . Art .
                 14.4 i.V.m. Art. 8.1 .2 des Trust Deeds des Alpha Trust vom
                 27.5.2015 i.d .F.d. des Written Instruments vom 2.6 .2015 ) und
                 Begunstigter (i.S.d . Art. 1.1 .2 und des Third Schedules des
                 Trust Deeds des Alpha Trust vom 27.5.2015 ) zuzustimmen

            e) Administrative Rechte des Protektors zur Durchfuhrung ausuben:

              Anstelle des Verpflichteten auf Basis derTreuurkunde des Alpha
              Trusts i.d.F.d . des Written Instruments vom 2.6.2015 die
              Zustimmung zu Flandlungen des Treuhanders gemass der
              Punkte 4, 11 , 16.2 und des First Schedule der Treuurkunde geben
              sowie alle Informationsrechte des Verpflichteten gegenuber
              dem Treuhander auszuuben.


    1.2   Die Pfandung der der verpflichteten Partei aufgrund der
          gegenstandlichen Verwertung nach Ziff . 1.1 gegen den Alpha Trust
          bzw . dessen Treuhander zustehenden Geldforderungen und
          Zahlungsanspruche, insbesondere Ausschuttungsanspruche in Hohe
                           ,
          von CHF 91 '595 445.97 und Uberweisung dieser gepfandeten
          Forderungen zur Einziehung bis zur Hohe der vollstreckbaren
          Forderung unbeschadet etwa fruher erworbener Rechte dritter
          Personen, wird bewilligt.


          Der Drittschuldnerin wird verboten, an die verpflichtete Partei
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 67 of 80 Page ID
                                  #:883
                                        Seite 57




         Zahlung zu leisten. Letzterer wird jede Verfugung uber die
         gepfandete Forderung sowie uber das fur sie besteltte Pfand
         insbesondere die ganzliche oder teilweise Einziehung dieser
         Forderung untersagt. Mit Zustellung dieses Zahlungsverbotes an die
         Drittschuldnerin ist die bewilligte Pfandung als bewirkt anzusehen
         und zu Gunsten der vollstreckbaren Forderung der betreibenden
         Partei an der oben bezeichneten Forderung ein Pfandrecht
         erworben.

    2.   Die weiteren Exekutionskosten der betreibenden Partei werden mit
         CHF 83 ‘ 297.75 bestimmt.


    Nachdem ein solcher Beschluss sofort vollstreckbar ist, bestellte Vitaly
    Smagin am 09.03.2020 entsprechend der weiteren Exekutionsbewilligung
    die Rechtsanwalte Mag. Rudolf Schachle und Mag. Raphael Nascher,
    die Antragsgegner in diesem Verfahren, als neue Treuhdnder des Alpha
    Trusts. Die CTX Treuhand AG wurde gleichzeitig abberufen. Die
    Eintragung der Antragsgegner wurde mit 18.05.2020 im Handelsregister
    durchgefuhrt .
                                                        ( Beilage 17 und 5)

    Gegen den Beschluss vom 02.03.2020 erhob Ashot Egiazaryan am
    23.03.2020 Rekurs an das Obergericht, dieser ist noch hangig, verbunden
    mit den Antrag, dem Rekurs hemmende Wirkung zuzuerkennen ( Beilage
    F) .

    Mit Beschluss vom 21.04.2020 sprach das Furstliche Landgericht zur
    Hemmung folgendes aus:

         i.   Dem Rekurs der verpflichteten Partei gegen den Beschluss des
              FOrstlichen Landgerichts vom 02.03.2020, ON 109, wird die
              einstweilige Fiemmung gegen Erlag einer Sicherheitsleistung von
              USD 125 Mio. gewahrt.

              Die Fiemmung tritt ein, sobald die verpflichtete Partei die
              Sicherheitsleistung erlegt hat, wobei die Sicherheitsleistung auf
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 68 of 80 Page ID
                                  #:884
                                      Seite 58




            das     Konto    des    FOrstlichen  Landgerichtes      bei   der
            Liechfensteinische Landesbank AG, 9490 Vaduz, Konto Nr. SP
            673.468.05 ( IBAN LI38 0880 0000 0673 4680 5 ) Oder in Form einer
            unbefristeten, unwiderruflichen, unbedingten und unter Vorlage
            des Bankgarantiedokuments uber erste Aufforderung des
            Fursflichen Landgerichts zu zahlenden Bankgarantie eines
            Bankinstituts mit dem Sitz im EWR-Rechtsraum gerichtlich zu
                      .
            erlegen ist


    Der Erlag einer solchen Sicherheitsleistung wurde weder behauptet noch
    nachgewiesen.

    Im ordentlichen Zivilverfahren zu 04 CG.2019.5 begehrt Herr Vitaly Smagin
    mit Klage vom 09.03.2016 Zahlung vom Alphatrust in Hohe des ihm
    gegenuber Ashot Egiazaryan aufgrund des Schiedsurteils zustehenden
    Betrages,    wobei       er    sich    in   erster   Linie     auf    die
    Glaubigeranfechtungstatbestande nach RSO stutzt sowie einen
    Haftungsdurchgriff geltend macht.
                                                                      ( Beilage G)

    Der vorherige Treuhdnder CTX und Ashot Egiazaryan haben den
    Anspruch seit 2016 bestritten. Als die Klage eingebracht wurde, betrug
    die Forderung des Vitaly Smagin USD 90,3 Mio. und ca. USD 100 Mio.
    standen fur die Begunstigten netto zur Verfugung. Durch die jahrelange
    Verzogerung, die Vermogensveranderungen und den Zinslauf ist die
    Forderung mittlerweile auf USD 128,8 Mio. (plus Kosten) angewachsen
    und den Begunstigten verbleiben noch ca. USD 42 Mio. der
    ursprunglichen USD 188 Mio. In ca. dreieinhalb Jahren wird aufgrund des
    Zinsenlaufes die Forderung die Hohe des gesamten noch bestehenden
    Vermogens erreichen.
                                                                ( Beilage 35)

    Die Treuhandurkunde vom 27.05.2015 legt ua nachstehende Aufgaben
    der Treuhdnder fest:
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 69 of 80 Page ID
                                  #:885
                                                 Seite 59




        . Verwaltung des Trustvermogens im Hinblick auf Investitionen oder
             Eigentum treuhanderisch nach ihrem Ermessen, wozu auch der
             Verkauf, die Einziehung oder Umwandlung zahlt ( Punkt 4 )
        .   Verwaltung des Kapitals und der Einkunfte zugunsten alien, einem
             oder mehreren Begunstigten (Punkt 5.1 )
        .   Bezahlung oder Ubertragung von Einkommen oder Kapital aus
             dem Trustversmogen an die Treuhander eines anderen Trusts
             ( Punkt 5.2.4.2J
        .   Begunstigte hinzuzufugen oder auszuschliessen
        .   Zahlung       von     Schadenersatz, Garantien,    Burgschaften,
             Verpflichtungen oder Vertragsabreden ("Der erste Anhang", Punkt
             8, Seite 18 / 19 ) .

                                                                                         ( Beilage 4)



    Folaende weitere Feststellunaen werden aetroffen:



                                                                          .
    Die Treuhandvereinbarung des Alpha Trust, die Declaration of Trust " vom
    27. Mai 2015, hat unter anderem folgenden Inhalt:

        DIESE TREUHANDERKLARUNG erfolgt am 27. Mai zweitausendfunfzehn


        DURCH


                           .
        CTX Treuhand AG ( Treuhander", wobei der Begriff - sofern der Kontext es erlaubt - den oder
        die
        zum jeweiligen vorhandenen Treuhander des Trusts einschliesst).



        VORAUSSETZUNGEN

                        i. Die Treuhander bestatigen, das im zweiten Anhang angegebene Vermogen
                           erhalten zu haben,
                           urn es nach den folgenden Bedingungen treuhanderisch zu verwalten.

                       ii . Dieser Trust wird unwiderruflich errichtet.
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 70 of 80 Page ID
                                  #:886
                                                  Seite 60




                           iii. Dieser Trust wird als „ALPHA TRUST" bezeichnet.



         DIESE URKUNDE BEZEUGT Folgendes :



         1.        Definitionen

         (.. .)

         1.1.2. „die Begunstigten" sind und umfassen die Personen, die im dritten Anhang genannt oder
                beschrieben werden;

         (.. . )

    3.             Beendiqunq des Treuverhaltnisses


                   Die Treuhander haben die Befugnis, im Rahmen einer Urkunde ein Datum festzulegen (das
                   nicht vor dem Datum der Ausfertigung dieser Urkunde liegen dart), das als Ende des
                   Treuhandverhaltnisses anzusehen ist.

    4.             Verkauf von Trustvermoqen

                   Die Treuhander verwalten das Trustvermogen im Hinblick auf Investitionen oder Eigentum
                   (ausser Geld) treuhanderisch nach ihrem eigenen Ermessen, urn diese Investitionen oder
                   das Vermogen insgesamt oder teilweise zu verkaufen, einzuziehen oder in Geld
                   umzuwandeln, wobei jedoch die Moglichkeit besteht, diesen Verkauf, die Einziehung oder
                   die Umwandlung zu verschieben und die Moglichkeit einzuraumen, dass diese Investitionen
                   erhalten bleiben und das Geld treuhanderisch verwaltet wird, wobei sie denselben
                   Ermessenspielraum haben, das Geld oder Eigentum in ihrem Namen oder unter ihrer
                   Kontrolle in einer von diesem Trust oder vom Gesetz genehmigten Weise anzulegen, und
                   die Befugnis diese Anlagen zu andern oder gegen andere zulassige auszutauschen, wenn
                   sie dies nach eigenem Ermessen fur angebracht halten.

         5.        Treuhanderschaft von Einkunften und Kapital

         5.1       Die Treuhander verwalten das Kapital und die Einkunfte des Treuhandvermogens
                   treuhanderisch zugunsten von alien, einem oder mehreren Begunstigten, wobei ein oder
                   mehrere andere Begunstigte ausgeschlossen sein konnen, in Form von Anteilen oder in
                   einem bestimmten Verhaltnis, wenn mehr als ein Begunstigter vorgesehen ist, mit und auf
                   der Basis von Befugnissen und Bestimmungen fur deren Unterhalt, Ausbildung,
                   Weiterentwicklung oder sonstigen Vorteilen oder zur Ansammlung von Einkunften
                   (einschliesslich Verwaltungsbefugnissen und Bestimmungen oder Ermessens-Trusts und
                   Befugnissen, die von einer oder mehreren Personen auszufiihren oder auszuuben sind, ob
                   diese nun als Treuhander fungieren oder nicht oder ob die Treuhander oder ein
                   Treuhander eingeschlossen ist oder nicht), so dass die Ausubung dieser Befugnis zur
                   Bestimmung von Berechtigten in einem bestimmten Umfang und in einer Art und Weise
                   delegiert werden kann, die die Treuhander durch eine oder mehrere Urkunden, die
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 71 of 80 Page ID
                                  #:887
                                                  Seite 61




                  wahrend der Trust-Dauer widerrufen werden konnen Oder die unwiderruflich sind und
                  wahrend der Trust-Dauer ausgeubt werden, benennen konnen, wobei jedoch
                  VORAUSGESETZT wird, dass durch die Ausubung dieser Befugnis eine vorherige Zahlung
                  oder Verwendung des gesamten Kapitals Oder Einkommens Oder eines Teils des Kapitals
                  oder Einkommens aus dem Treuhandvermogen nicht ungultig gemacht wird, die im
                  Rahmen einer Befugnis vorgenommen wurde, welche von dieser Urkunde oder vom
                  Gesetz erteilt wird.

      5.2.    Bis zu einer Bestimmung nach Klausel 5.1., in Abhangigkeit oder in Ermangelung davon

       5.2.1 zahlen die Treuhander die Einkiinfte des Treuhandvermogens an alle, einen bestimmten oder
            mehrere Begunstigte oder verwenden es zu dessen/deren Gunsten, wobei der andere oder
            andere ausgeschlossen sein konnen, wenn zum jeweiligen Zeitpunkt vorhanden und - bei
            mehreren Begunstigten - in Anteilen und in einer Art und Weise, die die Treuhander nach ihrem
            alleinigen Ermessen jeweils fur angemessen halten.

       5.2.2. Ungeachtet der Bestimmungen in Klausel 5.2.1. konnen die Treuhander zu einem oder
            mehreren beliebigen Zeitpunkten wahrend der Trust-Dauer nach ihrem alleinigen Ermessen die
            Einkunfte im Wege der Aufzinsung ansammeln anstatt es insgesamt oder teilweise zu
             verwenden, indem sie die Einkunfte oder" die daraus resultierenden Einkunfte jeweils in einer
             Art und Weise anlegen oder anderweitig verwenden, die von dieser Urkunde oder vom Gesetz
             gestattet ist; auf der Basis von Klausel 5.2.3. verwalten sie diese Kapitalansammlungen als
             Kapitalzuwachs.

       5.2.3. Die Treuhander konnen zu einem oder mehreren Zeitpunkt/en wahrend der Trust-Dauer die
            nach Unterpunkt 5.2.2. angesammelten Einkunfte insgesamt Oder teilweise verwenden, als
            wenn es sich urn Einkunfte handeln wurde, die in dem jeweiligen Jahr angefallen sind.

       5.2.4. Ungeachtet der Treuhandvollmachten und Bestimmungen, die in dieser Klausel aufgefuhrt
            werden und enthalten sind, konnen die Treuhander

         5.2.4.1 zu einem beliebigen Zeitpunkt wahrend der Trust-Dauer das Kapital des Trustvermogens
                 insgesamt oder teilweise an alle, einen oder mehrere Begunstigte/n unter Ausschluss von
                 anderen Begunstigten zahlen oder zu dessen/deren Gunsten verwenden, wobei bei
                 mehreren Begunstigten entsprechende Anteile vorzusehen sind und die Auszahlung oder
                 Verwendung in einer Art und Weise erfolgen kann, die die Treuhander nach ihrem
                 alleinigen Ermessen fur angebracht halten.

         5.2.4.2. Einkommen oder Kapital aus dem Trustvermogen an die Treuhander eines anderen
                Trusts bezahlen der ubertragen, unabhangig von dem Ort der Errichtung, an dem ein oder
                mehrere Begunstigte beteiligt sind (unabhangig davon ob alle Begunstigten oder ein oder
                mehrere Begunstigte die einzigen Personen sind, die an diesem anderen Trust beteiligt
                sind oder als Nutzniesser in Frage kommen), wenn die Treuhander nach ihrem alleinigen
                Ermessen der Meinung sind, dass diese Zahlung oder Obertragung alien, einem oder
                mehreren Begunstigten zugute kommen soil.

         5.3.    Bei Nichtausubung der genannten Befugnisse, die den Treuhandern durch die
                 vorhergehenden Unterpunkte erteilt wurden, und in Abhangigkeit von der Ausubung dieser
                 Befugnisse konnen die Treuhander bei Ablauf der Trust-Dauer TREUHANDERISCH Ober
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 72 of 80 Page ID
                                  #:888
                                                  Seite 62




                  das Trustvermogen verfugen, wobei die Begunstigten, die zu dem betreffenden Zeitpunkt
                  leben, absolut gleiche Teile erhalten.

         5.4      Auf der Basis der obigen Ausfuhrungen und wenn und sofern Kapital und Einkunfte des
                  Treuhandvermogens nicht aus einem beliebigen Grund nach den obigen Bestimmungen
                  insgesamt veraussert werden, werden Kapital und Einkunfte des Treuhandvermogens
                  treuhanderisch fur das Rote Kreuz und Amnesty International verwaltet, und im Falle eines
                  Scheiterns dieses Trusts fur wohltatige Zwecke im Allgemeinen.
         (... )

         8.       Befuqnis. Bequnstiqte hinzuzufuqen und auszuschliessen


         8.1.     Die Treuhander konnen zu einem beliebigen Zeitpunkt wahrend der Trust-Dauer schriftlich
                  erklaren, dass

       8.1.1. eine Person, Gruppe oder Beschreibung von Personen kein Begunstigter mehr ist, so dass
            diese Person, Gruppe oder Beschreibung von Personen daraufhin kein Begunstigter mehr ist,
            als wenn dieser Begunstigte bereits ursprunglich als Begunstigter ausdrucklich ausgeschlossen
            worden ware, jedoch unbeschadet bisheriger Zahlungen von Kapital oder Einkunften an diese/n
            Begunstigten.

       8.1.2. eine Person, Gruppe oder Beschreibung von Personen, die von den Treuhandem benannt
            worden ist, von nun an Begunstigter ist , VORAUSGESETZT, dass eine Hinzufugung von
            Begunstigten die bereits getroffene Bestimmung fur die Verwendung von Kapital oder Einkunften
            nicht beeintrachtigt , andert oder beeinflusst.
         (...)

         10.      Anderunq der Treuhander


       10.1. Fur diesen Trust sind mindestens zwei Treuhander oder eine Trustgesellschaft und maximal
           funf Treuhander vorzusehen.


       10.2. Bei mehr als einem ernannten Treuhander mussen alle Treuhander einstimmig handeln. Die
           Treuhander haben jedoch das Recht , alle geschaftlichen Vorgange, die Ausubung von
           Vollmachten und Ermessensfragen an einen oder mehreren ihrer Mit-Treuhander zu delegieren,
           sofern sie diese Obertragung nach eigenem Ermessen fur ratsam halten.


       10.3. Ein Treuhander , der zurucktreten und oder aus dem Treuhandverhaltnis entlassen werden
           mochte, kann den Mit-Treuhandern (sofern vorhanden) , und der/den Person/en, die befugt sind,
           neue Treuhander zu ernennen, eine schriftliche Nachricht schicken und wird einen Monat nach
           dem Versand dieser Nachricht entlassen, oder zu einem fruheren Zeitpunkt, wenn die
           Person/en, die zur Ernennung neuer Treuhander berechtigt sind, nach den Bestimmungen
           dieser Klausel 10 ihre schriftliche Zustimmung erteilen, VORAUSGESETZT, dass diese
           Entlassung erst dann wirksam wird, wenn nach der Entlassung mindestens ein Treuhander
           vorhanden ist.


       10.4. Wenn ein Treuhander zurucktreten und aus alien Treuhandverhaltnissen entlassen werden
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 73 of 80 Page ID
                                  #:889
                                                     Seite 63




              mochte Oder er es ablehnt zu handeln Oder er handlungsunfahig wird, oder er nicht mehr
              geschaftsfahig ist oder stirbt oder wenn eine Gesellschaft, die als Treuhander fungiert, aufgelost
              wird, dann ernennt


             10.4.1. der Protektor oder wenn er verstorben ist (oder es sich dabei um eine Gesellschaft
             handelt , die aufgelost wird) Oder wenn er nicht in der Lage oder bereit ist zu handeln;


             10.4. 2. die Begunstigten (ausser Wohltatigkeitsorganisationen) , wenn sie geschaftsfahig sind
             und mehrheitlich entscheiden, oder wenn sie nicht in der Lage oder bereit sind zu handeln;


             10.4.3. die jeweils im Amt befindlichen Treuhander oder wenn es keine Treuhander gibt;


             10.4.4 das Liechtensteinische Landgericht Vaduz durch schriftliche Urkunde eine oder mehrere
                    Personen, unabhangig davon, ob sie am Verwaltungssitz des Trusts wohnen oder an
                    einem anderen Ort, zu Treuhandern am Ort des verstorbenen oder aufgelosten
                    Treuhanders oder des Treuhanders, der entlassen werden mochte, eine Handlung
                    ablehnt oder handlungsunfahig ist oder nicht mehr geschaftsfahig ist, wie oben
                    angegeben.


             10.5. Die Person, die zur Ernennung neuer Treuhander nach Unterpunkt 10.4.1. und 10.4.2.
                   berechtigt ist kann in derselben Reihenfolge wie oben beschrieben eine oder mehrere
                   Personen zu weiteren Treuhandern ernennen bis die maximal zulassige Anzahl erreicht
                   ist.


             10.6.     Ein Treuhander kann uberall in der Welt wohnen.


             10.7. Die Person, die zur Ernennung zusatzlicher Treuhander berechtigt ist, kann jederzeit und
                   ohne Grund einen oder mehrere Treuhander durch Zustellung einer schriftlichen
                       Nachricht absetzen.

       11.           Befuqnis   zu deleaieren

       11.1 .        Ein Treuhander hat die Befugnis (ungeachtet aller anderslautenden gesetzlichen
                     Vorschriften) , mit einer Urkunde, die wahrend der Trust-Dauer widerrufen werden kann oder
                     die unwiderruflich ist, an eine Person die Ausfuhrung oder Ausubung aller treuhanderischen
                     Befugnisse und Ermessensspielraume zu delegieren, die dem Treuhander hiermit oder per
                     Gesetz ubertragen wurden.


       12.           Befuqnis   zu andern oderzu widerrufen

          12.1. Die Treuhander konnen jederzeit nach ihrem Ermessen Bestimmungen dieser Urkunde
                andern, wobei die Ausubung dieser Befugnis nicht die Wirkung einer Widerrufung dieses
                Trusts hat.

       13.           Weitere Befugnisse
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 74 of 80 Page ID
                                  #:890
                                                      Seite 64




         13.1 . Die Treuhander haben zusatzlich und unbeschadet aller gesetzlichen Befugnisse die
                Vollmachten und Immunitaten, die im ersten Anhang definiert werden, vorausgesetzt, dass
                die Treuhander keine der Befugnisse so ausuben, dass sie mit den Bestimmungen dieses
                Trusts in Verbindung mit den Begunstigungen in Konflikt geraten.

       14.          Per Protektor

       14.1. Der Protektor kann seinen Wohnsitz Oder - im Falle einer Gesellschaft - seinen Firmensitz an
              einem beliebigen Ort in der Welt haben.

       14.2. Der erste Protektor ist Ashot Egiazaryan.

       14.3. Der Protektor kann seine Befugnisse, Rechte und/oder Pflichten fur einen bestimmten
              Zeitraum oder dauerhaft zu jeder Zeit durch ein Schriftstuck an eine Person Oder Personen
              delegieren Oder ubertragen und zu Bedingungen, die er fur angemessen halt, wobei immer
              vorausgesetzt wird, dass diese Ubertragung erst wirksam wird, wenn die Treuhander
              daruber schriftlich in Kenntnis gesetzt wurden.

         14.3.1. Wenn diese Ubertragung scheitert Oder kein Protektor vorhanden ist oder wenn ein
                Protektor stirbt (oder - im Falle einer Gesellschaft - aufgelost wird) oder unfahig oder nicht
                bereit ist zu handeln, ohne seine Befugnisse, Rechte und/oder Pflichten gultig ubertragen zu
                haben, dann ernennt/ernennen

       14.3.1.1.   die Begunstigten (ausser im Falle von Wohltatigkeitsorganisationen) , die geschaftsfahig
           sind und mehrheitlich entscheiden oder wenn sie unfahig oder nicht bereit sind zu handeln

       14.3.1.2 .       das Liechtensteinische Landgericht Vaduz innerhalb von 90 Tagen einen Protektor.

       14.4.        Fur die Ausubung der Befugnisse und Rechte nach den Klauseln 2.4. , 2.5.1., 3.5. , 8., 11.,
                    12., 16.2 . , 16.3. und Klausel 11 des ersten Anhangs durch die Treuhander ist die schriftliche
                    Zustimmung des Protektors erforderlich.
         (. .. )


         16.        Rechenschaftspflicht und Informationen


         16.1. De Treuhander fuhren vollstandige und genaue Aufzeichnungen fiber alle Transaktionen im
               Zusammenhang mit dem Trustvermogen.


         16.2. Die Aufzeichnungen stehen den Begunstigten oder ihren rechtlichen oder ordnungsgemass
               bevollmachtigten Vertretern innerhalb eines angemessenen Zeitraums zur Prufung zur
               Verfugung. Ungeachtet der obigen Ausfuhrungen sind die Treuhander nicht verpflichtet,
               einem Begunstigten mitzuteilen, welchem anderen Begunstigten sie Kapital oder Einkunfte
               aus dem Trustvermogen haben zukommen lassen oder an welchen Begunstigten sie eine
               Zahlung aus dem Kapital oder den Einktinften des Trustvermogens geleistet haben; sie
               mtissen auch keine Grtinde fur die Ausubung oder Nichtausiibung oder die Art der
               Ausubung ihrer Befugnisse, Rechte und Ermessensspielraume im Rahmen des Trusts
               nennen.
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 75 of 80 Page ID
                                  #:891
                                             Seite 65




        16.3. Die Treuhander konnen nach eigenem Ermessen eine Kontrollstelle nach Art. 923 PGR
              ernennen, wobei die Kontrollstelle dann die einzige Person ist, die die oben genannten
              Informationen erhalt.
        (...)


                                             DRITTER ANHANG
                                1.        Ashot Egiazaryan
                                2.        Eine Person Oder Personen, die die Treuhander jeweils als
                                weitere Begunstigte benennen.



                                                                                  ( Beilage 1.15)

    Ausser dem Instrument of Appointment vom 31.03.2020, unterzeichnet
    von Ashot Egiazaryan als Protektor und Natalia Dozortseva und Artur
    Airapetov als Treuhander liegen keine Beschlusse vor, mit welchen der
    Antragsteller in den Kreis der Ermessensbegunstigten aufgenommen
    worden ware.

    Dass die Antragsgegner Verfugungen im Zusammenhang mit
    Begunstigten getroffen haben, kann nicht festgestellt werden. Eine
    Begunstigtenstellung der Natalia Tsaglolva (iSe ErmessensbegOnstigten)
    wurde jedoch von den fruheren Treuhandern, der CTX Treuhand AG mit
    dem Instrument of Nomination vom 03.07.2015 beschlossen und
    unterzeichnet.

   Die Vermogensverwaltung wurde durch die Savannah Advisors Inc. unter
   anderem deshalb gewechselt, weil diese die neuen Direktoren der
   Savannah Advisors Inc. nicht anerkannten und nicht mit diesen
   zusammen arbeiteten ( Beilage 1.20).



    Zur Beweiswurdigung:


   Die Feststellungen ergeben sich im Wesentlichen aus den in Klammer
   zitierten unbedenklichen Urkunden.
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 76 of 80 Page ID
                                  #:892
                                      Seite 66




    Dass die Antragsgegner Verfugungen im Zusammenhang mit
    Begunstigten getroffen haben, ergibt sich aus dem Schreiben der
    Rechtsvertreter von Frau Tsaglolva nicht, zumal sich die Bezugnahme auf
    die Begunstigtenstellung wohl auf das Instrument of Nomination vom
    03.07.2015 beziehen dOrfte, mit welchem die damalige Treuhdnderin CTX
    Treuhand AG sowie der Protektor Ashot Egiazaryan seine Frau ( Frau
    Tsaglolva ) als Begunstigte ernannt haben ( Beilage 1.12) . Uberhaupt
    liegen keine Beweisergebnisse vor, dass die Antragsgegner Verfugungen
    im Zusammenhang mit Begunstigten getroffen haben.



    In rechtlicher Hinsicht ergibt sich folgendes:

    Ein Trust nach liechtensteinischem Recht ist - wie der Vertreter der
    weiteren Partei richtig ausfuhrte - eine Rechtsbeziehung zwischen
    Personen, die anders als Aktiengesellschaften Oder Stiftungen, keine
    eigene Rechtspersonlichkeit hat und nur durch seinen Treuhander ( als
    naturliche Oder juristische Person) berechtigt und verpflichtet werden
    kann. Aufgrund der fur die Begrundung von Pfandrechten erforderlichen
    Publizitat war daher die CTX (als Treuhdnderin zum Zeitpunkt des Erlasses
    der Exekutionsbewilligung) in den Spruch aufzunehmen.

    Es dart auch als bekannt vorausgesetzt werden, dass wenn Forderungen
    gegen einen Trust geltend gemacht werden, die Parteienbezeichnung
    nicht auf den Trustnamen zu lauten hat, sondern auf „ Treuhander des
    Trust X “. Die Anfuhrung der CTX im Spruch bedeutete somit nicht eine
    Fixierung auf diese, sondern lediglich die zum damaligen Zeitpunkt
    korrekte Bezeichnung des gepfandeten Treuhandverhaltnisses. Wie man
    bei dieser Ausgangslage auf den Gedanken kommen kann, die
    Exekutionsbewilligung sei mit der Abberufung der CTX erloschen und die
    Antragsgegner seien nicht wirksam Treuhander geworden, ist fur das
    Gericht nicht      verstandlich. Den diesbezuglichen detaillierten
    Ausfuhrungen des Vertreters der weiteren Partei ist nichts hinzuzufugen.
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 77 of 80 Page ID
                                  #:893
                                     Seite 67




    Mit Beschluss des Furstlichen Landgerichts vom 02.03.2020 zu             08
    EX.2016.5802 wurden samtliche - bereits gepfandeten - Rechte des Ashot
    Egiazaryan als Treugeber, Protektor und Begunstigter an Herrn Smagin
    ubertragen. Aufgrund dessen fehlte es ihm an der Kompetenz, neue
    Treuhander zu bestellen und den Antragsteller mit Instrument of
    Appointment vom 31.03.20 als Begunstigten zu berufen. Unabhangig
    davon, dass einem Ermessensbegunstigten kein Antragsrecht nach Art
    929 PGR zukommt, ist der Antragsteller kein Ermessensbegunstigten Ihm
    fehlt es somit jedenfalls an der Beteiligtenstellung, weshalb seine Antrage
    zuruckzuweisen waren.

    Daruber hinaus konnte nicht festgestellt werden, dass die Antragsgegner
    VerfOgungen im Zusammenhang mit BegOnstigten getroffen haben. Eine
    allfallige Pflichtverletzung kann daraus daher nicht resultieren.
    Ausgehend vom Instrument of Nomination vom 03.07.2015, mit welchem
    die damalige Treuhanderin CTX Treuhand AG sowie der Protektor Ashot
    Egiazaryan seine Frau (Frau Tsaglolva) als Begunstigte ernannt haben,
    ware von den Antragsgegnern auch nicht zu verlangen, deren
    Begunstigtenstellung zu bestreiten.

   Die Vermogensverwaltung wurde durch die Savannah Advisors Inc. unter
   anderem deshalb gewechselt, weil diese die neuen Direktoren nicht
   anerkannten und nicht mit diesen zusammen arbeiteten. Dies ist ein
   nachvollziehbarer und nicht zu beanstandender Grund. Da der Wechsel
   durch die Savannah Advisors Inc. und nicht durch die Treuhander
   erfolgte, kann darin schon allein deshalb keine Pflichtverletzung der
   Treuhander begrundet sein.

   Aber selbst wenn die Treuhander den Wechsel vorgenommen Flatten,
   liegt solches im normalen Ermessensbereich eines Treuhanders,
   insbesondere dann, wenn von einem Vermogensverwalter, der uber
   keine Bewilligung der Finanzmarktaufsicht verfugt, gewechselt wird zu
   einem, der eine solche hat.
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 78 of 80 Page ID
                                  #:894
                                       Seite 68




    Was der Versuch des Transferierens der Vermogenswerte des Trusts nach
    Liechtenstein betrifft, ist fur das Gericht nicht ersichtlich, warum darin eine
    Pflichtverletzung liegen soil. Der Trust und die Treuhander sind in
    Liechtenstein ansassig und es ist das gute Recht eines Treuhanders, die
    Vermogenswerte auch nach Liechtenstein zu transferieren.

    Es liegen daher keine Pflichtverletzungen der Antragsgegner vor, die ein
    amtswegiges Vorgehen und die Eroffnung eines Aufsichtsverfahrens
    rechtfertigen wurden.



    Zu den Kosten:

    Da der Antragsteller - auch wenn er letztlich nur Massnahmen
    „ angeregt ‘‘ hat - damit eine Ausserung der Antragsgegner erforderlich
    gemacht hat, ebenso des Vitaly Smagin, dem in Bezug auf die
    Treuhander aufgrund der Verwertung der Recht umfassende Rechte
    zukommen, hat er fur diese Kosten im Sinne des Art 78 AussStrG
    aufzukommen.

    Die Antragsgegner haben eingewendet, dass der Streitwert mit CHF
    30 * 000.00 viel zu niedrig bemessen ist. Es sollten CHF 500 * 000.00 angesetzt
    werden.

    Der Einwand der Antragsgegner ist berechtigt. Wie sich aus dem
    Vorbringen  ergibt,  geht  es  um    die    Kontrolle  und  die
    Verfugungsberechtigung uber ein Trustvermogen im dreistelligen
   Millionenbereich. Selbst CHF 500 * 000.00 als Bemessungsgrundlage sind
   bei dieser Ausgangsgrundlage ein moderater Ansatz. Gemass Art 8 Abs 4
   RATG war daher die Bemessungsgrundlage mit CHF 500 * 000.00
   festzusetzen.

    Auf Basis dieser Bemessungsgrundlage haben die Antragsgegner und
    die weitere Partei daher Anspruch auf Ersatz ihrer Gegenausserung.
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 79 of 80 Page ID
                                  #:895
                                  Seite 69




                           Furstliches Landgericht
                             Vaduz, 24.08.2020
                          Mag. Stefan Rosenberger
                           FOrstlicher Landrichter

                                        Fur die Richtigkeit der Ausfertigung
Case 2:20-cv-11236-RGK-PLA Document 3-12 Filed 12/11/20 Page 80 of 80 Page ID
                                  #:896
                                    Seite 70




    Rechtsmittelbelehrung

    Gegen diesen Beschluss ist binnen der unerstreckbaren Frist von 4
    Wochen ab Zustellung das Rechtsmittel des Rekurses an das Furstliche
    Obergericht in Vaduz zulassig. Der Rekurs ist schriftlich in zweifacher
    Ausfertigung beim Landgericht einzubringen. Er kann von Parteien, die
    nicht durch einen Rechtsanwalt vertreten sind, auch mundlich zu
    Protokoll erklart werden. Der Rekurs hat die Bezeichnung der Sache, Vor-
    und Familiennamen und Anschrift des Rekurswerbers und die
    Bezeichnung des Beschlusses zu enthalten, gegen den er erhoben wird.
    Der Rekurs muss kein bestimmtes Begehren enthalten, aber hinreichend
    erkennen lassen, aus welchen Grunden sich die Partei beschwert
    erachtet     und     welche    andere      Entscheidung   sie   anstrebt
    ( Rekursbegehren) ; im Zweifel gilt der Beschluss, gegen den Rekurs
    erhoben worden ist, als zur Ganze angefochten.
